UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (10.4%) McDonald's Corp. 9,678,924 721,177 Walt Disney Co. 17,392,866 575,878 * Amazon.com Inc. 3,217,187 505,291 Home Depot Inc. 15,143,820 479,756 Comcast Corp. Class A 24,217,649 437,855 * Ford Motor Co. 31,276,294 382,822 Target Corp. 6,560,581 350,597 * DIRECTV Class A 7,882,317 328,141 Time Warner Inc. 10,225,934 313,425 Lowe's Cos. Inc. 12,760,869 284,440 NIKE Inc. Class B 3,513,860 281,601 News Corp. Class A 20,737,457 270,831 Viacom Inc. Class B 5,526,234 199,994 Yum! Brands Inc. 4,246,661 195,601 Johnson Controls Inc. 6,120,587 186,678 Time Warner Cable Inc. 3,230,872 174,435 Starbucks Corp. 6,730,026 172,154 TJX Cos. Inc. 3,643,296 162,600 * priceline.com Inc. 439,998 153,269 Carnival Corp. 3,952,654 151,031 * Kohl's Corp. 2,801,505 147,583 Staples Inc. 6,641,846 138,947 Best Buy Co. Inc. 3,147,594 128,516 Coach Inc. 2,704,379 116,180 * Discovery Communications Inc. Class A 2,587,938 112,705 Omnicom Group Inc. 2,740,289 108,187 * Bed Bath & Beyond Inc. 2,396,356 104,026 CBS Corp. Class B 6,189,565 98,167 Marriott International Inc. Class A 2,606,203 93,380 McGraw-Hill Cos. Inc. 2,810,640 92,920 Stanley Black & Decker Inc. 1,506,349 92,309 Starwood Hotels & Resorts Worldwide Inc. 1,724,906 90,644 Macy's Inc. 3,840,264 88,672 Mattel Inc. 3,278,001 76,902 Gap Inc. 4,004,166 74,638 Fortune Brands Inc. 1,385,797 68,223 * O'Reilly Automotive Inc. 1,256,913 66,868 Limited Brands Inc. 2,411,945 64,592 Genuine Parts Co. 1,434,711 63,974 VF Corp. 787,419 63,797 Harley-Davidson Inc. 2,142,529 60,934 Ross Stores Inc. 1,097,635 59,953 * AutoZone Inc. 261,323 59,819 Wynn Resorts Ltd. 686,642 59,580 * Apollo Group Inc. Class A 1,144,672 58,779 JC Penney Co. Inc. 2,151,367 58,474 Nordstrom Inc. 1,537,989 57,213 Hasbro Inc. 1,274,272 56,718 * CarMax Inc. 2,032,018 56,612 Whirlpool Corp. 683,345 55,324 Darden Restaurants Inc. 1,261,716 53,976 Tiffany & Co. 1,147,969 53,943 Family Dollar Stores Inc. 1,208,660 53,374 Polo Ralph Lauren Corp. Class A 593,316 53,315 Expedia Inc. 1,888,282 53,268 Newell Rubbermaid Inc. 2,532,023 45,095 Wyndham Worldwide Corp. 1,629,751 44,769 * Interpublic Group of Cos. Inc. 4,456,078 44,695 International Game Technology 2,714,691 39,227 Scripps Networks Interactive Inc. Class A 817,717 38,907 * Urban Outfitters Inc. 1,171,987 36,847 H&R Block Inc. 2,811,411 36,408 Abercrombie & Fitch Co. 803,159 31,580 Leggett & Platt Inc. 1,332,602 30,330 *,^ Sears Holdings Corp. 403,415 29,102 DR Horton Inc. 2,521,738 28,042 DeVry Inc. 563,990 27,754 * GameStop Corp. Class A 1,368,361 26,970 * Pulte Group Inc. 3,069,063 26,885 Gannett Co. Inc. 2,167,509 26,509 RadioShack Corp. 1,140,915 24,336 * Goodyear Tire & Rubber Co. 2,210,546 23,763 * Big Lots Inc. 688,425 22,890 Lennar Corp. Class A 1,447,383 22,261 Comcast Corp. Class A Special Shares 1,304,720 22,193 Washington Post Co. Class B 54,212 21,653 * Harman International Industries Inc. 632,689 21,138 *,^ AutoNation Inc. 573,534 13,335 * Office Depot Inc. 2,505,608 11,526 Meredith Corp. 334,463 11,141 * Eastman Kodak Co. 2,443,429 10,262 * New York Times Co. Class A 1,059,161 8,198 Consumer Staples (11.3%) Procter & Gamble Co. 25,812,809 1,547,994 Coca-Cola Co. 21,002,008 1,229,038 Wal-Mart Stores Inc. 18,188,653 973,457 PepsiCo Inc. 14,467,699 961,234 Philip Morris International Inc. 16,667,898 933,736 Kraft Foods Inc. 15,860,120 489,443 Altria Group Inc. 18,951,068 455,205 CVS Caremark Corp. 12,351,220 388,693 Colgate-Palmolive Co. 4,419,464 339,680 Walgreen Co. 8,849,777 296,468 Costco Wholesale Corp. 3,993,278 257,526 Kimberly-Clark Corp. 3,722,103 242,123 General Mills Inc. 5,839,965 213,392 Archer-Daniels-Midland Co. 5,813,672 185,572 Sysco Corp. 5,356,606 152,770 HJ Heinz Co. 2,894,639 137,119 Kroger Co. 5,845,355 126,610 Avon Products Inc. 3,897,690 125,155 Kellogg Co. 2,370,125 119,715 Lorillard Inc. 1,381,205 110,925 Mead Johnson Nutrition Co. 1,861,669 105,948 Coca-Cola Enterprises Inc. 3,016,278 93,505 Reynolds American Inc. 1,538,680 91,382 ConAgra Foods Inc. 3,997,834 87,712 Clorox Co. 1,263,401 84,345 Sara Lee Corp. 6,019,450 80,841 Dr Pepper Snapple Group Inc. 2,176,613 77,313 Safeway Inc. 3,477,389 73,582 Molson Coors Brewing Co. Class B 1,435,365 67,778 Hershey Co. 1,407,322 66,974 Estee Lauder Cos. Inc. Class A 1,040,256 65,775 JM Smucker Co. 1,083,715 65,597 Campbell Soup Co. 1,763,716 63,053 Brown-Forman Corp. Class B 945,662 58,291 McCormick & Co. Inc. 1,205,884 50,695 * Whole Foods Market Inc. 1,331,451 49,410 Tyson Foods Inc. Class A 2,717,215 43,530 * Constellation Brands Inc. Class A 1,614,618 28,563 Hormel Foods Corp. 630,853 28,136 SUPERVALU Inc. 1,934,927 22,310 * Dean Foods Co. 1,651,567 16,862 Energy (10.9%) Exxon Mobil Corp. 46,304,605 2,861,162 Chevron Corp. 18,284,136 1,481,929 ConocoPhillips 13,489,505 774,702 Schlumberger Ltd. 12,425,427 765,531 Occidental Petroleum Corp. 7,386,347 578,351 Apache Corp. 3,312,645 323,844 Halliburton Co. 8,283,001 273,919 Anadarko Petroleum Corp. 4,501,391 256,804 Devon Energy Corp. 3,955,674 256,090 EOG Resources Inc. 2,303,437 214,151 Marathon Oil Corp. 6,455,443 213,675 National Oilwell Varco Inc. 3,812,374 169,536 Baker Hughes Inc. 3,920,043 166,994 Hess Corp. 2,658,726 157,184 Chesapeake Energy Corp. 5,949,972 134,767 Spectra Energy Corp. 5,896,284 132,961 Peabody Energy Corp. 2,445,534 119,856 Noble Energy Inc. 1,588,755 119,300 Murphy Oil Corp. 1,743,017 107,928 * Southwestern Energy Co. 3,150,187 105,342 Williams Cos. Inc. 5,316,205 101,593 * Cameron International Corp. 2,204,923 94,723 Valero Energy Corp. 5,147,422 90,131 El Paso Corp. 6,404,239 79,284 Consol Energy Inc. 2,053,929 75,913 * FMC Technologies Inc. 1,093,568 74,680 Pioneer Natural Resources Co. 1,054,646 68,584 * Denbury Resources Inc. 3,632,085 57,714 Range Resources Corp. 1,450,240 55,298 EQT Corp. 1,359,040 49,007 QEP Resources Inc. 1,593,268 48,021 * Nabors Industries Ltd. 2,597,345 46,908 ^ Diamond Offshore Drilling Inc. 633,025 42,900 Sunoco Inc. 1,097,917 40,074 Helmerich & Payne Inc. 962,845 38,957 * Rowan Cos. Inc. 1,041,915 31,633 Massey Energy Co. 928,176 28,792 Cabot Oil & Gas Corp. 946,115 28,487 Tesoro Corp. 1,284,980 17,167 Financials (15.6%) JPMorgan Chase & Co. 36,058,838 1,372,760 Bank of America Corp. 91,246,832 1,196,246 Wells Fargo & Co. 47,592,229 1,195,993 * Berkshire Hathaway Inc. Class B 14,202,740 1,174,283 * Citigroup Inc. 216,055,015 842,615 Goldman Sachs Group Inc. 4,688,898 677,921 American Express Co. 9,519,237 400,094 US Bancorp 17,434,151 376,926 MetLife Inc. 8,245,080 317,023 Morgan Stanley 12,703,533 313,523 Bank of New York Mellon Corp. 11,037,479 288,409 PNC Financial Services Group Inc. 4,777,725 248,012 Simon Property Group Inc. 2,662,982 246,965 Prudential Financial Inc. 4,246,673 230,085 Travelers Cos. Inc. 4,276,456 222,803 Aflac Inc. 4,281,389 221,391 ACE Ltd. 3,081,521 179,499 State Street Corp. 4,564,821 171,911 Capital One Financial Corp. 4,153,697 164,279 Chubb Corp. 2,860,292 163,008 CME Group Inc. 611,236 159,196 Allstate Corp. 4,894,655 154,426 BB&T Corp. 6,298,093 151,658 Franklin Resources Inc. 1,332,270 142,420 * Berkshire Hathaway Inc. Class A 1,019 126,866 Progressive Corp. 6,078,032 126,849 Vornado Realty Trust 1,475,196 126,174 Charles Schwab Corp. 9,010,543 125,247 Public Storage 1,268,376 123,083 Equity Residential 2,574,271 122,458 Marsh & McLennan Cos. Inc. 4,924,621 118,782 SunTrust Banks Inc. 4,548,048 117,476 T Rowe Price Group Inc. 2,331,036 116,703 Loews Corp. 2,890,431 109,547 Ameriprise Financial Inc. 2,282,741 108,042 Northern Trust Corp. 2,200,625 106,158 Boston Properties Inc. 1,265,395 105,180 HCP Inc. 2,820,995 101,499 AON Corp. 2,452,431 95,915 Hartford Financial Services Group Inc. 4,042,399 92,773 Invesco Ltd. 4,250,829 90,245 Fifth Third Bancorp 7,235,090 87,038 Host Hotels & Resorts Inc. 5,991,527 86,757 Regions Financial Corp. 11,432,504 83,114 Discover Financial Services 4,948,926 82,548 AvalonBay Communities Inc. 776,113 80,661 Weyerhaeuser Co. 4,872,882 76,797 Principal Financial Group Inc. 2,908,824 75,397 Ventas Inc. 1,427,393 73,611 * IntercontinentalExchange Inc. 672,641 70,439 Lincoln National Corp. 2,886,435 69,044 NYSE Euronext 2,374,499 67,839 XL Group PLC Class A 3,112,929 67,426 Unum Group 2,977,855 65,960 M&T Bank Corp. 781,664 63,948 KeyCorp 7,998,228 63,666 Comerica Inc. 1,604,544 59,609 Hudson City Bancorp Inc. 4,798,963 58,835 Kimco Realty Corp. 3,691,078 58,134 Health Care REIT Inc. 1,208,293 57,201 * Genworth Financial Inc. Class A 4,449,328 54,371 Plum Creek Timber Co. Inc. 1,471,117 51,930 ProLogis 4,335,660 51,074 * SLM Corp. 4,421,160 51,064 * CB Richard Ellis Group Inc. Class A 2,638,983 48,241 *,^ American International Group Inc. 1,230,097 48,097 Moody's Corp. 1,857,651 46,404 People's United Financial Inc. 3,375,964 44,191 Cincinnati Financial Corp. 1,484,218 42,820 Legg Mason Inc. 1,407,470 42,660 * Leucadia National Corp. 1,796,034 42,422 Assurant Inc. 970,888 39,515 Torchmark Corp. 736,491 39,137 Huntington Bancshares Inc. 6,521,874 36,979 Marshall & Ilsley Corp. 4,798,591 33,782 Zions Bancorporation 1,573,296 33,606 * E*Trade Financial Corp. 1,802,019 26,201 * NASDAQ OMX Group Inc. 1,309,595 25,445 * First Horizon National Corp. 2,114,531 24,127 Apartment Investment & Management Co. 1,063,211 22,731 ^ Federated Investors Inc. Class B 807,754 18,384 Janus Capital Group Inc. 1,671,544 18,303 Health Care (11.6%) Johnson & Johnson 25,048,630 1,552,013 Pfizer Inc. 73,099,359 1,255,116 Merck & Co. Inc. 27,987,132 1,030,206 Abbott Laboratories 14,041,140 733,509 * Amgen Inc. 8,716,134 480,346 Bristol-Myers Squibb Co. 15,594,370 422,763 UnitedHealth Group Inc. 10,223,707 358,954 Eli Lilly & Co. 9,227,920 337,096 Medtronic Inc. 9,820,112 329,759 * Gilead Sciences Inc. 7,626,150 271,567 Baxter International Inc. 5,314,038 253,533 * Celgene Corp. 4,178,017 240,696 * Express Scripts Inc. 4,932,457 240,211 * WellPoint Inc. 3,637,296 206,016 * Medco Health Solutions Inc. 3,946,173 205,438 Allergan Inc. 2,797,874 186,143 * Thermo Fisher Scientific Inc. 3,704,951 177,393 * Genzyme Corp. 2,317,288 164,041 Becton Dickinson and Co. 2,113,378 156,601 Stryker Corp. 3,104,169 155,364 McKesson Corp. 2,377,428 146,878 * Biogen Idec Inc. 2,200,998 123,520 Aetna Inc. 3,795,433 119,974 * St. Jude Medical Inc. 2,974,147 117,003 Cardinal Health Inc. 3,193,159 105,502 * Intuitive Surgical Inc. 356,330 101,105 * Zimmer Holdings Inc. 1,827,334 95,624 CIGNA Corp. 2,474,913 88,552 * Hospira Inc. 1,521,294 86,729 * Boston Scientific Corp. 13,798,669 84,586 * Forest Laboratories Inc. 2,597,734 80,348 AmerisourceBergen Corp. Class A 2,540,963 77,906 * Life Technologies Corp. 1,661,610 77,581 * Humana Inc. 1,541,701 77,455 * Laboratory Corp. of America Holdings 935,814 73,396 CR Bard Inc. 853,378 69,491 Quest Diagnostics Inc. 1,340,292 67,645 * Varian Medical Systems Inc. 1,108,350 67,055 * DaVita Inc. 933,965 64,472 * Waters Corp. 837,789 59,299 * Cerner Corp. 646,456 54,296 * Mylan Inc. 2,811,340 52,881 * CareFusion Corp. 2,023,882 50,273 * Cephalon Inc. 684,301 42,728 DENTSPLY International Inc. 1,301,450 41,607 * Watson Pharmaceuticals Inc. 975,594 41,277 * Coventry Health Care Inc. 1,347,069 29,002 Patterson Cos. Inc. 881,331 25,250 PerkinElmer Inc. 1,072,042 24,807 * King Pharmaceuticals Inc. 2,271,527 22,624 * Tenet Healthcare Corp. 4,421,799 20,871 Industrials (10.8%) General Electric Co. 97,225,083 1,579,908 United Technologies Corp. 8,448,788 601,807 United Parcel Service Inc. Class B 9,009,189 600,823 3M Co. 6,485,064 562,320 Caterpillar Inc. 5,733,324 451,098 Boeing Co. 6,653,668 442,735 Union Pacific Corp. 4,524,634 370,115 Emerson Electric Co. 6,842,187 360,310 Honeywell International Inc. 7,022,207 308,556 Deere & Co. 3,854,467 268,965 FedEx Corp. 2,860,303 244,556 General Dynamics Corp. 3,458,963 217,257 Illinois Tool Works Inc. 4,578,664 215,289 Norfolk Southern Corp. 3,351,988 199,477 Danaher Corp. 4,866,409 197,625 Lockheed Martin Corp. 2,703,009 192,670 CSX Corp. 3,452,284 190,980 Tyco International Ltd. 4,525,687 166,228 Precision Castparts Corp. 1,293,895 164,777 Cummins Inc. 1,807,570 163,730 Northrop Grumman Corp. 2,675,470 162,214 PACCAR Inc. 3,314,780 159,607 Waste Management Inc. 4,341,439 155,163 Raytheon Co. 3,341,382 152,735 Eaton Corp. 1,524,769 125,778 CH Robinson Worldwide Inc. 1,509,200 105,523 Parker Hannifin Corp. 1,465,869 102,699 Expeditors International of Washington Inc. 1,932,698 89,349 Dover Corp. 1,699,364 88,724 Southwest Airlines Co. 6,776,497 88,569 Republic Services Inc. Class A 2,785,990 84,945 Goodrich Corp. 1,139,411 84,009 Rockwell Collins Inc. 1,432,255 83,429 Fluor Corp. 1,626,111 80,541 Rockwell Automation Inc. 1,291,140 79,702 ITT Corp. 1,669,397 78,178 L-3 Communications Holdings Inc. 1,041,998 75,305 Fastenal Co. 1,343,586 71,465 WW Grainger Inc. 543,090 64,687 Roper Industries Inc. 854,971 55,727 Flowserve Corp. 508,521 55,642 * Stericycle Inc. 770,667 53,546 Textron Inc. 2,489,051 51,175 Pall Corp. 1,064,603 44,330 * Jacobs Engineering Group Inc. 1,138,479 44,059 Iron Mountain Inc. 1,836,363 41,024 Pitney Bowes Inc. 1,879,123 40,176 Avery Dennison Corp. 999,211 37,091 * Quanta Services Inc. 1,919,686 36,628 Masco Corp. 3,266,798 35,967 Equifax Inc. 1,137,913 35,503 Robert Half International Inc. 1,343,306 34,926 Dun & Bradstreet Corp. 456,949 33,878 Cintas Corp. 1,197,183 32,982 RR Donnelley & Sons Co. 1,878,526 31,860 Snap-On Inc. 526,040 24,466 Ryder System Inc. 479,449 20,506 *,^ Raytheon Co. Warrants Exp. 06/16/2011 60,569 547 Information Technology (18.8%) * Apple Inc. 8,307,884 2,357,362 Microsoft Corp. 69,251,511 1,695,970 International Business Machines Corp. 11,469,942 1,538,578 * Google Inc. Class A 2,260,662 1,188,634 * Cisco Systems Inc. 51,936,606 1,137,412 Intel Corp. 50,634,735 973,706 Oracle Corp. 35,195,168 944,990 Hewlett-Packard Co. 20,622,579 867,592 QUALCOMM Inc. 14,597,321 658,631 * EMC Corp. 18,674,137 379,272 Visa Inc. Class A 4,519,190 335,595 Texas Instruments Inc. 10,868,653 294,975 Corning Inc. 14,200,692 259,589 * eBay Inc. 10,500,372 256,209 * Dell Inc. 15,385,333 199,394 Mastercard Inc. Class A 880,717 197,281 Automatic Data Processing Inc. 4,474,170 188,049 * Motorola Inc. 21,223,189 181,034 * Cognizant Technology Solutions Corp. Class A 2,736,115 176,397 * Yahoo! Inc. 12,260,483 173,731 * NetApp Inc. 3,247,081 161,672 Broadcom Corp. Class A 4,074,880 144,210 * Juniper Networks Inc. 4,727,721 143,486 Applied Materials Inc. 12,163,459 142,069 Xerox Corp. 12,548,540 129,877 * Adobe Systems Inc. 4,775,944 124,891 * Salesforce.com Inc. 1,063,031 118,847 * Citrix Systems Inc. 1,699,813 115,995 * Intuit Inc. 2,570,615 112,619 * Symantec Corp. 7,177,638 108,885 Western Union Co. 6,002,499 106,064 * Agilent Technologies Inc. 3,153,157 105,221 Analog Devices Inc. 2,712,457 85,117 Altera Corp. 2,793,541 84,253 * Akamai Technologies Inc. 1,652,167 82,906 Paychex Inc. 2,928,102 80,494 * SanDisk Corp. 2,123,947 77,843 Amphenol Corp. Class A 1,578,888 77,334 CA Inc. 3,522,926 74,404 * Fiserv Inc. 1,367,783 73,614 *,^ First Solar Inc. 491,193 72,377 * Red Hat Inc. 1,716,509 70,377 * Autodesk Inc. 2,069,001 66,146 * BMC Software Inc. 1,627,676 65,888 * McAfee Inc. 1,385,826 65,494 Fidelity National Information Services Inc. 2,402,732 65,186 Computer Sciences Corp. 1,403,529 64,562 Linear Technology Corp. 2,039,036 62,660 Xilinx Inc. 2,354,721 62,659 * NVIDIA Corp. 5,206,953 60,817 * Western Digital Corp. 2,085,751 59,214 * Teradata Corp. 1,518,809 58,565 * Micron Technology Inc. 7,771,724 56,034 KLA-Tencor Corp. 1,527,699 53,821 ^ Microchip Technology Inc. 1,689,733 53,142 Harris Corp. 1,174,402 52,014 * VeriSign Inc. 1,586,765 50,364 * Electronic Arts Inc. 2,982,330 49,000 * SAIC Inc. 2,664,563 42,580 * FLIR Systems Inc. 1,440,941 37,032 * Advanced Micro Devices Inc. 5,147,863 36,601 * Lexmark International Inc. Class A 714,804 31,895 National Semiconductor Corp. 2,167,769 27,682 * LSI Corp. 5,841,526 26,637 Tellabs Inc. 3,469,773 25,850 Molex Inc. 1,231,145 25,768 Jabil Circuit Inc. 1,759,087 25,348 * JDS Uniphase Corp. 2,016,319 24,982 * MEMC Electronic Materials Inc. 2,064,157 24,605 Total System Services Inc. 1,511,124 23,030 * Novellus Systems Inc. 837,506 22,261 * Novell Inc. 3,189,779 19,043 * Teradyne Inc. 1,639,930 18,269 * QLogic Corp. 993,938 17,533 * Compuware Corp. 2,047,326 17,464 * Monster Worldwide Inc. 1,150,884 14,915 Molex Inc. Class A 4,051 71 Materials (3.5%) EI du Pont de Nemours & Co. 8,243,832 367,840 Freeport-McMoRan Copper & Gold Inc. 4,278,028 365,301 Dow Chemical Co. 10,547,294 289,629 Newmont Mining Corp. 4,477,448 281,228 Praxair Inc. 2,783,914 251,276 Monsanto Co. 4,914,622 235,558 Air Products & Chemicals Inc. 1,931,986 160,007 Alcoa Inc. 9,290,541 112,508 Nucor Corp. 2,867,398 109,535 PPG Industries Inc. 1,503,435 109,450 Ecolab Inc. 2,123,197 107,731 International Paper Co. 3,974,202 86,439 Cliffs Natural Resources Inc. 1,232,147 78,759 Sigma-Aldrich Corp. 1,104,361 66,681 Sherwin-Williams Co. 822,842 61,828 CF Industries Holdings Inc. 646,362 61,727 United States Steel Corp. 1,304,873 57,206 Ball Corp. 834,843 49,130 Eastman Chemical Co. 658,895 48,758 Airgas Inc. 678,490 46,103 FMC Corp. 658,999 45,082 Vulcan Materials Co. 1,162,896 42,934 * Owens-Illinois Inc. 1,488,446 41,766 Allegheny Technologies Inc. 896,811 41,657 * Pactiv Corp. 1,241,225 40,936 MeadWestvaco Corp. 1,555,726 37,929 International Flavors & Fragrances Inc. 724,137 35,135 Sealed Air Corp. 1,452,129 32,644 Bemis Co. Inc. 992,558 31,514 * Titanium Metals Corp. 821,037 16,388 AK Steel Holding Corp. 1,002,972 13,851 Telecommunication Services (3.2%) AT&T Inc. 53,735,937 1,536,848 Verizon Communications Inc. 25,706,041 837,760 * American Tower Corp. Class A 3,647,745 186,983 * Sprint Nextel Corp. 27,122,144 125,575 CenturyLink Inc. 2,733,097 107,848 Qwest Communications International Inc. 15,815,275 99,162 Frontier Communications Corp. 9,023,015 73,718 Windstream Corp. 4,394,917 54,014 * MetroPCS Communications Inc. 2,379,720 24,892 Utilities (3.7%) Southern Co. 7,554,134 281,316 Exelon Corp. 6,010,288 255,918 Dominion Resources Inc. 5,357,270 233,898 Duke Energy Corp. 11,991,662 212,372 NextEra Energy Inc. 3,781,450 205,673 PG&E Corp. 3,553,205 161,387 American Electric Power Co. Inc. 4,356,940 157,852 Public Service Enterprise Group Inc. 4,603,571 152,286 Entergy Corp. 1,698,714 130,003 Consolidated Edison Inc. 2,565,363 123,702 Sempra Energy 2,252,440 121,181 PPL Corp. 4,389,508 119,526 Progress Energy Inc. 2,660,492 118,179 FirstEnergy Corp. 2,773,673 106,897 Edison International 2,964,630 101,954 Xcel Energy Inc. 4,183,332 96,091 DTE Energy Co. 1,532,930 70,408 * AES Corp. 6,064,525 68,832 Ameren Corp. 2,168,030 61,572 Wisconsin Energy Corp. 1,063,514 61,471 CenterPoint Energy Inc. 3,843,077 60,413 Constellation Energy Group Inc. 1,834,794 59,154 * NRG Energy Inc. 2,304,265 47,975 Northeast Utilities 1,602,814 47,395 NiSource Inc. 2,526,619 43,963 Oneok Inc. 967,993 43,598 SCANA Corp. 1,028,449 41,467 Pinnacle West Capital Corp. 987,551 40,756 Allegheny Energy Inc. 1,544,751 37,877 Pepco Holdings Inc. 2,032,770 37,810 CMS Energy Corp. 2,093,586 37,727 Integrys Energy Group Inc. 701,303 36,510 TECO Energy Inc. 1,946,917 33,721 Nicor Inc. 411,917 18,874 Total Common Stocks (Cost $75,414,175) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.261% 366,817,829 366,818 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.240% 3/14/11 15,000 14,983 Total Temporary Cash Investments (Cost $381,802) Total Investments (100.2%) (Cost $75,795,977) Other Assets and Liabilities-Net (-0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $189,354,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Includes $195,231,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $14,983,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. 500 Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 93,994,763   Temporary Cash Investments 366,818 14,983  Futures ContractsLiabilities 1 (624)   Total 94,360,957 14,983  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). 500 Index Fund At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2010 594 168,800 3,094 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2010, the cost of investment securities for tax purposes was $75,795,977,000. Net unrealized appreciation of investment securities for tax purposes was $18,580,587,000, consisting of unrealized gains of $30,146,562,000 on securities that had risen in value since their purchase and $11,565,975,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (14.4%) * Las Vegas Sands Corp. 1,971,069 68,692 * NetFlix Inc. 270,280 43,829 Cablevision Systems Corp. Class A 1,519,005 39,783 * Dollar Tree Inc. 789,606 38,501 * Liberty Global Inc. 1,227,920 37,525 * BorgWarner Inc. 709,082 37,312 Activision Blizzard Inc. 3,326,190 35,989 * Chipotle Mexican Grill Inc. Class A 193,463 33,276 Advance Auto Parts Inc. 524,073 30,753 * Sirius XM Radio Inc. 24,025,630 28,831 * Royal Caribbean Cruises Ltd. 842,823 26,574 PetSmart Inc. 737,295 25,805 Phillips-Van Heusen Corp. 412,440 24,812 * Lear Corp. 307,222 24,249 DISH Network Corp. Class A 1,253,143 24,010 * NVR Inc. 36,386 23,561 * TRW Automotive Holdings Corp. 519,137 21,575 Williams-Sonoma Inc. 677,681 21,483 * LKQ Corp. 890,838 18,529 * Mohawk Industries Inc. 346,526 18,470 American Eagle Outfitters Inc. 1,205,643 18,036 Tupperware Brands Corp. 392,489 17,960 Jarden Corp. 573,458 17,852 Tractor Supply Co. 447,514 17,748 * Fossil Inc. 329,838 17,742 Gentex Corp. 879,774 17,164 * Panera Bread Co. Class A 193,505 17,146 * Signet Jewelers Ltd. 539,896 17,136 * Toll Brothers Inc. 892,374 16,973 Guess? Inc. 393,896 16,004 * Hyatt Hotels Corp. Class A 420,833 15,735 * Hanesbrands Inc. 602,939 15,592 Sotheby's 422,924 15,572 * Dick's Sporting Goods Inc. 547,760 15,359 ^ Strayer Education Inc. 87,860 15,332 *,^ MGM Resorts International 1,317,294 14,859 * Warnaco Group Inc. 280,154 14,324 * DreamWorks Animation SKG Inc. Class A 445,505 14,216 Foot Locker Inc. 965,601 14,030 Burger King Holdings Inc. 581,930 13,897 * WMS Industries Inc. 361,374 13,758 Polaris Industries Inc. 209,025 13,608 * Tempur-Pedic International Inc. 430,491 13,345 * Aeropostale Inc. 573,840 13,342 * J Crew Group Inc. 393,239 13,221 Service Corp. International 1,510,268 13,019 * Dollar General Corp. 430,329 12,587 * Penn National Gaming Inc. 414,319 12,268 Brinker International Inc. 647,177 12,206 * Deckers Outdoor Corp. 244,196 12,200 Chico's FAS Inc. 1,127,625 11,863 * ITT Educational Services Inc. 168,418 11,835 * Bally Technologies Inc. 329,895 11,530 John Wiley & Sons Inc. Class A 280,628 11,466 * Lamar Advertising Co. Class A 350,527 11,154 * Dana Holding Corp. 883,566 10,886 * Tenneco Inc. 375,348 10,874 Jones Apparel Group Inc. 549,945 10,801 * Valassis Communications Inc. 311,904 10,570 * Life Time Fitness Inc. 263,609 10,405 * Cheesecake Factory Inc. 382,409 10,122 * Dress Barn Inc. 422,671 10,038 * Carter's Inc. 375,009 9,874 *,^ Under Armour Inc. Class A 214,816 9,675 Rent-A-Center Inc. 415,429 9,297 * Gaylord Entertainment Co. 297,908 9,086 Wolverine World Wide Inc. 312,528 9,066 * Career Education Corp. 419,536 9,007 * Live Nation Entertainment Inc. 910,655 8,997 Wendy's/Arby's Group Inc. Class A 1,969,574 8,922 * Liberty Global Inc. Class A 287,435 8,856 * Saks Inc. 1,018,892 8,762 *,^ Coinstar Inc. 200,219 8,607 * Childrens Place Retail Stores Inc. 175,541 8,561 Brunswick Corp. 558,947 8,507 Hillenbrand Inc. 392,478 8,442 * Vail Resorts Inc. 221,939 8,327 Thor Industries Inc. 247,739 8,275 * Madison Square Garden Inc. Class A 391,597 8,255 Aaron's Inc. 442,861 8,171 * Iconix Brand Group Inc. 457,145 8,000 *,^ Capella Education Co. 102,394 7,948 Men's Wearhouse Inc. 332,050 7,899 * Jo-Ann Stores Inc. 173,239 7,718 Cooper Tire & Rubber Co. 388,025 7,617 Cracker Barrel Old Country Store Inc. 149,391 7,583 * AnnTaylor Stores Corp. 372,737 7,544 * Jack in the Box Inc. 347,680 7,454 * JOS A Bank Clothiers Inc. 174,357 7,429 Dillard's Inc. Class A 309,465 7,316 *,^ Six Flags Entertainment Corp. 165,922 7,294 * CROCS Inc. 543,757 7,074 * HSN Inc. 235,759 7,049 * OfficeMax Inc. 537,442 7,035 Regis Corp. 363,638 6,956 * Gymboree Corp. 167,248 6,947 MDC Holdings Inc. 239,030 6,939 PF Chang's China Bistro Inc. 146,821 6,783 Matthews International Corp. Class A 190,479 6,735 Weight Watchers International Inc. 214,845 6,701 Regal Entertainment Group Class A 507,994 6,665 * Collective Brands Inc. 411,990 6,650 * Sally Beauty Holdings Inc. 590,950 6,619 Choice Hotels International Inc. 181,113 6,603 Pool Corp. 313,382 6,290 * Pier 1 Imports Inc. 742,707 6,083 National CineMedia Inc. 334,227 5,983 * Ulta Salon Cosmetics & Fragrance Inc. 204,297 5,965 * Morningstar Inc. 133,398 5,944 * Talbots Inc. 445,236 5,833 Monro Muffler Brake Inc. 125,874 5,804 * Steven Madden Ltd. 140,509 5,769 * K12 Inc. 191,054 5,546 * 99 Cents Only Stores 291,473 5,503 * Buffalo Wild Wings Inc. 114,692 5,493 Bob Evans Farms Inc. 193,302 5,426 * Timberland Co. Class A 271,650 5,381 KB Home 468,445 5,307 * Orient-Express Hotels Ltd. Class A 471,679 5,259 * Skechers U.S.A. Inc. Class A 216,067 5,075 Cato Corp. Class A 187,605 5,020 Ryland Group Inc. 278,067 4,983 * Helen of Troy Ltd. 194,500 4,919 *,^ Cabela's Inc. 258,625 4,909 * Texas Roadhouse Inc. Class A 347,069 4,880 * Ruby Tuesday Inc. 409,856 4,865 Finish Line Inc. Class A 344,951 4,798 * CEC Entertainment Inc. 139,228 4,780 International Speedway Corp. Class A 193,032 4,710 Arbitron Inc. 168,183 4,704 American Greetings Corp. Class A 251,178 4,669 Scholastic Corp. 167,422 4,658 * Group 1 Automotive Inc. 155,078 4,634 * Hibbett Sports Inc. 183,540 4,579 * Genesco Inc. 152,526 4,557 * DineEquity Inc. 97,706 4,395 ^ Buckle Inc. 162,642 4,317 * Pinnacle Entertainment Inc. 384,324 4,285 Columbia Sportswear Co. 72,523 4,238 Cinemark Holdings Inc. 260,770 4,198 *,^ Blue Nile Inc. 92,618 4,121 * Domino's Pizza Inc. 311,379 4,116 ^ Barnes & Noble Inc. 253,425 4,108 * Maidenform Brands Inc. 141,390 4,079 * Shutterfly Inc. 156,737 4,074 * Scientific Games Corp. Class A 418,048 4,055 * Meritage Homes Corp. 203,380 3,990 * Grand Canyon Education Inc. 178,803 3,921 * Corinthian Colleges Inc. 557,976 3,917 * Modine Manufacturing Co. 296,392 3,844 * BJ's Restaurants Inc. 135,881 3,826 * American Public Education Inc. 116,368 3,824 *,^ Liz Claiborne Inc. 598,284 3,638 * Belo Corp. Class A 580,754 3,601 * Steiner Leisure Ltd. 94,051 3,583 * Penske Automotive Group Inc. 271,127 3,579 * Papa John's International Inc. 134,546 3,549 *,^ Pre-Paid Legal Services Inc. 55,838 3,489 *,^ Fuel Systems Solutions Inc. 88,453 3,459 * True Religion Apparel Inc. 160,609 3,427 * Interval Leisure Group Inc. 254,103 3,423 * Lumber Liquidators Holdings Inc. 139,241 3,421 * American Axle & Manufacturing Holdings Inc. 375,371 3,386 NutriSystem Inc. 171,971 3,309 National Presto Industries Inc. 30,788 3,278 PEP Boys-Manny Moe & Jack 309,040 3,270 Stewart Enterprises Inc. Class A 596,148 3,213 Stage Stores Inc. 245,340 3,189 * Quiksilver Inc. 815,098 3,187 Brown Shoe Co. Inc. 275,698 3,162 * Sonic Corp. 391,075 3,160 * Jakks Pacific Inc. 176,604 3,115 * Federal-Mogul Corp. 158,924 3,005 * Vitamin Shoppe Inc. 109,044 2,993 * Asbury Automotive Group Inc. 212,716 2,993 Churchill Downs Inc. 83,506 2,983 Fred's Inc. Class A 251,180 2,964 Ethan Allen Interiors Inc. 167,163 2,919 * hhgregg Inc. 117,746 2,915 Ameristar Casinos Inc. 166,457 2,905 * Shuffle Master Inc. 343,479 2,889 Callaway Golf Co. 412,420 2,887 * Peet's Coffee & Tea Inc. 84,281 2,885 * Clear Channel Outdoor Holdings Inc. Class A 250,649 2,865 Harte-Hanks Inc. 244,644 2,855 * Biglari Holdings Inc. 8,624 2,834 * La-Z-Boy Inc. 331,066 2,794 * G-III Apparel Group Ltd. 87,344 2,741 * Dex One Corp. 219,052 2,690 *,^ Education Management Corp. 182,209 2,675 * California Pizza Kitchen Inc. 155,755 2,657 Superior Industries International Inc. 152,140 2,629 * Charming Shoppes Inc. 740,880 2,608 * RC2 Corp. 123,027 2,577 * Drew Industries Inc. 123,483 2,576 * Boyd Gaming Corp. 353,162 2,560 PetMed Express Inc. 146,253 2,559 * Zumiez Inc. 120,468 2,549 Universal Technical Institute Inc. 130,166 2,545 * Standard Pacific Corp. 629,429 2,499 * Sonic Automotive Inc. Class A 251,052 2,468 * Exide Technologies 511,029 2,448 * Ascent Media Corp. Class A 91,045 2,432 * DSW Inc. Class A 83,320 2,391 * Select Comfort Corp. 348,151 2,360 World Wrestling Entertainment Inc. Class A 169,418 2,357 * Citi Trends Inc. 94,312 2,283 * iRobot Corp. 121,757 2,261 * Rentrak Corp. 88,283 2,231 * K-Swiss Inc. Class A 174,636 2,227 * Mediacom Communications Corp. Class A 334,089 2,208 * Krispy Kreme Doughnuts Inc. 472,857 2,166 Oxford Industries Inc. 90,839 2,160 * Pacific Sunwear of California Inc. 408,703 2,138 * Volcom Inc. 110,704 2,117 * Wet Seal Inc. Class A 616,365 2,089 Sturm Ruger & Co. Inc. 152,368 2,078 * Dorman Products Inc. 66,938 2,063 * Sinclair Broadcast Group Inc. Class A 288,035 2,022 * Knology Inc. 149,029 2,001 * Denny's Corp. 625,373 1,945 * Coldwater Creek Inc. 367,729 1,938 * AFC Enterprises Inc. 155,003 1,922 * Red Robin Gourmet Burgers Inc. 97,887 1,920 * Core-Mark Holding Co. Inc. 61,927 1,917 * Winnebago Industries Inc. 183,713 1,914 * Universal Electronics Inc. 91,332 1,904 * Amerigon Inc. 184,424 1,900 Big 5 Sporting Goods Corp. 140,584 1,887 Christopher & Banks Corp. 236,954 1,874 * EW Scripps Co. Class A 230,026 1,813 *,^ Overstock.com Inc. 114,724 1,803 Blyth Inc. 43,671 1,801 * Rue21 Inc. 69,680 1,798 Ambassadors Group Inc. 157,400 1,785 Speedway Motorsports Inc. 111,244 1,744 * Stein Mart Inc. 197,469 1,744 * Destination Maternity Corp. 52,920 1,742 * Warner Music Group Corp. 384,830 1,732 * Beazer Homes USA Inc. 418,080 1,727 * CKX Inc. 348,183 1,706 HOT Topic Inc. 281,495 1,686 *,^ Landry's Restaurants Inc. 66,753 1,635 * Retail Ventures Inc. 151,869 1,634 *,^ Bridgepoint Education Inc. 97,681 1,510 Marcus Corp. 127,071 1,506 Bebe Stores Inc. 207,397 1,495 * Furniture Brands International Inc. 266,374 1,433 Haverty Furniture Cos. Inc. 130,984 1,429 CPI Corp. 54,957 1,422 * Unifi Inc. 313,504 1,414 * Cavco Industries Inc. 38,938 1,398 * Morgans Hotel Group Co. 188,209 1,378 * Kenneth Cole Productions Inc. Class A 82,539 1,376 * Smith & Wesson Holding Corp. 379,983 1,353 * Movado Group Inc. 124,071 1,350 *,^ Tesla Motors Inc. 66,412 1,346 * Insignia Systems Inc. 189,378 1,312 * Kirkland's Inc. 91,424 1,267 * America's Car-Mart Inc. 49,976 1,258 Cherokee Inc. 67,862 1,238 * M/I Homes Inc. 119,323 1,237 * Steinway Musical Instruments Inc. 69,842 1,203 * Orbitz Worldwide Inc. 190,281 1,199 * Audiovox Corp. Class A 172,942 1,183 Lithia Motors Inc. Class A 121,216 1,162 * LIN TV Corp. Class A 250,739 1,113 * AH Belo Corp. Class A 155,625 1,100 * Kid Brands Inc. 127,501 1,097 * Tuesday Morning Corp. 229,823 1,096 * Perry Ellis International Inc. 50,145 1,096 * Shoe Carnival Inc. 53,872 1,089 * Journal Communications Inc. Class A 237,802 1,073 * Martha Stewart Living Omnimedia Class A 220,855 1,047 *,^ McClatchy Co. Class A 263,860 1,037 *,^ Hovnanian Enterprises Inc. Class A 262,842 1,033 * Entravision Communications Corp. Class A 504,409 1,004 * Lifetime Brands Inc. 66,313 1,001 Gaiam Inc. Class A 149,326 999 * MarineMax Inc. 141,581 997 * Libbey Inc. 74,030 975 * Lincoln Educational Services Corp. 67,648 975 *,^ SuperMedia Inc. 92,140 974 Spartan Motors Inc. 209,106 970 * Midas Inc. 124,882 950 Weyco Group Inc. 39,230 950 Systemax Inc. 74,972 921 CSS Industries Inc. 53,131 919 * Red Lion Hotels Corp. 122,900 914 * Media General Inc. Class A 101,714 911 PRIMEDIA Inc. 239,157 909 * Entercom Communications Corp. Class A 115,246 906 * Marine Products Corp. 146,345 899 * Casual Male Retail Group Inc. 219,326 895 Learning Tree International Inc. 87,965 890 * Saga Communications Inc. Class A 42,324 859 * Leapfrog Enterprises Inc. 155,646 853 Standard Motor Products Inc. 80,117 844 * Express Inc. 54,122 823 *,^ Joe's Jeans Inc. 389,951 823 * Caribou Coffee Co. Inc. 79,042 822 * Drugstore.Com Inc. 425,657 817 * Brookfield Homes Corp. 98,800 809 * Culp Inc. 82,428 808 * Famous Dave's Of America Inc. 83,695 796 * Isle of Capri Casinos Inc. 109,445 784 * West Marine Inc. 76,790 780 Tandy Leather Factory Inc. 166,905 753 Skyline Corp. 35,958 729 * O'Charleys Inc. 99,163 713 * Ruth's Hospitality Group Inc. 177,107 710 * Playboy Enterprises Inc. Class B 137,923 709 * LodgeNet Interactive Corp. 252,082 706 * Nexstar Broadcasting Group Inc. Class A 136,245 702 * Cumulus Media Inc. Class A 242,013 680 * Luby's Inc. 140,266 676 * Rocky Brands Inc. 88,584 675 * Sealy Corp. 269,167 657 * Stoneridge Inc. 60,929 640 RG Barry Corp. 61,883 637 * Crown Media Holdings Inc. Class A 264,868 633 * Geeknet Inc. 317,754 632 * Delta Apparel Inc. 41,746 626 * Forward Industries Inc. 164,828 615 * Alloy Inc. 62,106 603 Flexsteel Industries 38,109 585 * Jamba Inc. 266,451 584 * Monarch Casino & Resort Inc. 51,748 580 *,^ Westwood One Inc. 66,392 564 Collectors Universe 41,451 558 Hooker Furniture Corp. 47,390 551 * Build-A-Bear Workshop Inc. 90,789 549 * Fisher Communications Inc. 30,955 540 * Bon-Ton Stores Inc. 53,006 539 * Arctic Cat Inc. 51,072 524 * Shiloh Industries Inc. 53,686 520 Books-A-Million Inc. 86,393 518 * Cache Inc. 99,997 510 Frisch's Restaurants Inc. 25,701 505 * Bassett Furniture Industries Inc. 102,010 503 * Borders Group Inc. 417,770 497 * Beasley Broadcasting Group Inc. Class A 90,988 481 * Navarre Corp. 185,021 481 * Multimedia Games Inc. 129,850 480 * Benihana Inc. Class A 63,045 479 * Escalade Inc. 98,010 471 Mac-Gray Corp. 37,698 457 * Nobel Learning Communities Inc. 65,708 454 * Carmike Cinemas Inc. 50,493 440 * Hollywood Media Corp. 350,321 431 * Dover Motorsports Inc. 226,334 414 * AC Moore Arts & Crafts Inc. 182,471 412 * Zale Corp. 194,536 409 Dover Downs Gaming & Entertainment Inc. 118,248 402 * Strattec Security Corp. 16,100 402 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 799,390 400 * Dixie Group Inc. 131,574 399 * 1-800-Flowers.com Inc. Class A 210,271 397 * Charles & Colvard Ltd. 179,486 397 * Nobility Homes Inc. 40,311 392 * Carrols Restaurant Group Inc. 73,587 390 Emerson Radio Corp. 169,678 382 * Bluegreen Corp. 131,902 368 * Vitacost.com Inc. 58,824 354 * New York & Co. Inc. 137,250 353 * Valuevision Media Inc. Class A 183,346 345 Ark Restaurants Corp. 23,363 345 * Outdoor Channel Holdings Inc. 60,881 337 * McCormick & Schmick's Seafood Restaurants Inc. 42,763 333 * Trans World Entertainment Corp. 194,782 331 * MTR Gaming Group Inc. 177,769 318 * Nathan's Famous Inc. 19,811 317 * Nautilus Inc. 237,420 316 * Perfumania Holdings Inc. 39,291 314 * Bidz.com Inc. 189,541 313 * Heelys Inc. 126,864 304 * Princeton Review Inc. 148,055 302 * Lee Enterprises Inc. 111,861 300 Gaming Partners International Corp. 49,597 293 * Carriage Services Inc. Class A 57,955 290 * Global Traffic Network Inc. 52,639 265 * VCG Holding Corp. 134,291 247 * Stanley Furniture Co. Inc. 71,739 247 * Ballantyne Strong Inc. 25,808 223 * J Alexander's Corp. 52,208 218 * Empire Resorts Inc. 194,399 216 * Benihana Inc. Class A 27,540 213 * Radio One Inc. Class A 93,623 209 * American Apparel Inc. 168,038 207 * Century Casinos Inc. 96,100 199 *,^ Conn's Inc. 41,737 194 * Gray Television Inc. 95,948 193 * Palm Harbor Homes Inc. 110,692 176 * Morton's Restaurant Group Inc. 35,710 175 Winmark Corp. 4,897 164 * Premier Exhibitions Inc. 93,605 162 * Summer Infant Inc. 20,700 162 * Lakes Entertainment Inc. 92,413 159 * Town Sports International Holdings Inc. 57,536 158 * Harris Interactive Inc. 165,389 155 * Rick's Cabaret International Inc. 20,335 148 * Great Wolf Resorts Inc. 76,636 146 * Jackson Hewitt Tax Service Inc. 157,830 145 * Cambium Learning Group Inc. 45,316 145 * Golfsmith International Holdings Inc. 44,379 129 * Playboy Enterprises Inc. Class A 22,850 119 * Infosonics Corp. 184,032 114 * Silverleaf Resorts Inc. 107,300 112 * Duckwall-ALCO Stores Inc. 8,417 110 * Bluefly Inc. 46,063 108 * NTN Buzztime Inc. 274,389 107 * Cost Plus Inc. 23,132 96 * Dreams Inc. 48,484 92 * Johnson Outdoors Inc. Class A 7,174 92 Williams Controls Inc. 9,524 87 * Cosi Inc. 88,208 77 * Emmis Communications Corp. Class A 95,521 75 * Syms Corp. 9,144 70 Lacrosse Footwear Inc. 4,741 65 * US Auto Parts Network Inc. 7,628 63 * Hallwood Group Inc. 1,737 60 Aaron's Inc. Class A 3,037 56 * Adams Golf Inc. 10,608 45 * Atrinsic Inc. 69,436 33 * Spanish Broadcasting System Inc. 29,652 26 * Radio One Inc. 24,633 22 * Full House Resorts Inc. 6,898 22 * Ambassadors International Inc. 9,636 18 * Meade Instruments Corp. 4,548 14 * Kona Grill Inc. 3,675 13 * Entertainment Gaming Asia Inc. 35,584 9 * SPAR Group Inc. 7,650 8 * Ediets.Com Inc. 3,293 3 * Sport Chalet Inc. Class A 1,485 3 * GameTech International Inc. 2,000 1 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 5,255  * Here Media Inc. 12,670  Consumer Staples (3.6%) Bunge Ltd. 896,460 53,035 * Energizer Holdings Inc. 436,468 29,344 Church & Dwight Co. Inc. 441,652 28,681 Herbalife Ltd. 370,998 22,390 * Green Mountain Coffee Roasters Inc. 713,895 22,266 * NBTY Inc. 394,377 21,683 Alberto-Culver Co. Class B 540,503 20,350 * Ralcorp Holdings Inc. 341,500 19,971 * Hansen Natural Corp. 427,654 19,937 Corn Products International Inc. 468,062 17,552 * Smithfield Foods Inc. 1,023,257 17,221 Del Monte Foods Co. 1,209,973 15,863 * BJ's Wholesale Club Inc. 339,589 14,093 Flowers Foods Inc. 486,245 12,078 * TreeHouse Foods Inc. 219,470 10,118 Casey's General Stores Inc. 242,063 10,106 Nu Skin Enterprises Inc. Class A 331,416 9,545 * United Natural Foods Inc. 272,637 9,035 Ruddick Corp. 258,303 8,958 * Central European Distribution Corp. 376,059 8,394 ^ Vector Group Ltd. 334,567 6,256 * Hain Celestial Group Inc. 259,339 6,219 Universal Corp. 153,238 6,143 Lancaster Colony Corp. 123,649 5,873 Diamond Foods Inc. 138,384 5,672 * Fresh Del Monte Produce Inc. 259,385 5,629 Sanderson Farms Inc. 123,732 5,356 * Darling International Inc. 525,352 4,476 Andersons Inc. 116,234 4,405 Lance Inc. 204,974 4,366 * Boston Beer Co. Inc. Class A 63,132 4,222 * Spectrum Brands Holdings Inc. 150,502 4,091 WD-40 Co. 105,188 3,999 * Rite Aid Corp. 4,054,902 3,824 * Central Garden and Pet Co. Class A 368,473 3,817 J&J Snack Foods Corp. 90,554 3,797 Tootsie Roll Industries Inc. 151,028 3,758 * Chiquita Brands International Inc. 283,590 3,755 * Pantry Inc. 144,694 3,489 Nash Finch Co. 80,581 3,428 B&G Foods Inc. Class A 303,100 3,310 * Elizabeth Arden Inc. 161,760 3,234 Pricesmart Inc. 106,229 3,094 * Pilgrim's Pride Corp. 495,089 2,782 Weis Markets Inc. 68,840 2,694 * Prestige Brands Holdings Inc. 264,789 2,619 * Winn-Dixie Stores Inc. 352,558 2,514 * Alliance One International Inc. 570,618 2,368 Cal-Maine Foods Inc. 80,726 2,339 Spartan Stores Inc. 159,882 2,318 *,^ Medifast Inc. 85,340 2,315 *,^ Dole Food Co. Inc. 222,961 2,040 * USANA Health Sciences Inc. 41,812 1,688 * Smart Balance Inc. 420,529 1,632 Ingles Markets Inc. Class A 93,979 1,561 National Beverage Corp. 106,259 1,488 Inter Parfums Inc. 81,125 1,427 Calavo Growers Inc. 59,196 1,283 Imperial Sugar Co. 91,078 1,191 Coca-Cola Bottling Co. Consolidated 22,119 1,171 * Revlon Inc. Class A 92,328 1,165 Oil-Dri Corp. of America 52,868 1,137 Village Super Market Inc. Class A 40,097 1,120 * Seneca Foods Corp. Class A 40,659 1,065 * Synutra International Inc. 86,334 997 * Nutraceutical International Corp. 63,282 993 *,^ Star Scientific Inc. 468,367 984 Farmer Bros Co. 60,975 976 * John B. Sanfilippo & Son Inc. 66,187 874 * Susser Holdings Corp. 61,510 861 * Lifeway Foods Inc. 81,849 861 United-Guardian Inc. 55,216 794 Rocky Mountain Chocolate Factory Inc. 83,634 793 *,^ Great Atlantic & Pacific Tea Co. 187,684 743 * Omega Protein Corp. 116,361 668 * Natural Alternatives International Inc. 77,137 610 Schiff Nutrition International Inc. 66,627 546 Alico Inc. 23,415 544 MGP Ingredients Inc. 68,659 539 * Cellu Tissue Holdings Inc. 45,000 537 Arden Group Inc. 6,188 511 * Harbinger Group Inc. 91,072 505 Female Health Co. 89,879 463 * Reddy Ice Holdings Inc. 151,539 346 * Orchids Paper Products Co. 23,573 341 *,^ Nature's Sunshine Products Inc. 35,717 319 * Overhill Farms Inc. 62,081 283 * Physicians Formula Holdings Inc. 76,439 234 * Parlux Fragrances Inc. 89,346 201 Limoneira Co. 9,800 197 * HQ Sustainable Maritime Industries Inc. 53,891 162 * Mannatech Inc. 63,530 130 * IGI Laboratories Inc. 72,500 109 Reliv International Inc. 42,186 91 * Craft Brewers Alliance Inc. 700 5 * Crystal Rock Holdings Inc. 600  Energy (6.8%) * Newfield Exploration Co. 830,905 47,727 * Ultra Petroleum Corp. 948,267 39,808 * Concho Resources Inc. 569,403 37,677 Cimarex Energy Co. 522,977 34,611 * Pride International Inc. 1,092,344 32,148 * Alpha Natural Resources Inc. 752,521 30,966 * Petrohawk Energy Corp. 1,880,411 30,350 * Whiting Petroleum Corp. 317,250 30,301 Arch Coal Inc. 1,010,451 26,989 Core Laboratories NV 277,893 24,466 * Plains Exploration & Production Co. 867,684 23,141 * McDermott International Inc. 1,428,092 21,107 * Forest Oil Corp. 709,225 21,064 * Dresser-Rand Group Inc. 503,395 18,570 Southern Union Co. 771,457 18,561 * Oceaneering International Inc. 334,755 18,030 Patterson-UTI Energy Inc. 970,409 16,575 * Mariner Energy Inc. 651,050 15,775 EXCO Resources Inc. 1,031,747 15,342 SM Energy Co. 396,699 14,860 * Oil States International Inc. 316,171 14,718 Tidewater Inc. 317,488 14,227 * Atlas Energy Inc. 494,527 14,163 * Brigham Exploration Co. 717,239 13,448 * Superior Energy Services Inc. 495,808 13,233 * Continental Resources Inc. 281,684 13,059 * Dril-Quip Inc. 210,093 13,049 * SandRidge Energy Inc. 2,244,588 12,749 * SEACOR Holdings Inc. 131,818 11,226 * Atwood Oceanics Inc. 357,759 10,894 World Fuel Services Corp. 416,875 10,843 * Bill Barrett Corp. 281,157 10,122 CARBO Ceramics Inc. 121,203 9,817 * McMoRan Exploration Co. 564,933 9,722 * Quicksilver Resources Inc. 752,626 9,483 * Unit Corp. 248,074 9,251 * Exterran Holdings Inc. 398,616 9,053 Frontier Oil Corp. 667,772 8,948 Berry Petroleum Co. Class A 280,773 8,909 * Complete Production Services Inc. 423,259 8,656 Lufkin Industries Inc. 189,592 8,323 * Bristow Group Inc. 227,038 8,192 Holly Corp. 275,564 7,922 * Rosetta Resources Inc. 332,271 7,805 * Key Energy Services Inc. 794,546 7,556 * Helix Energy Solutions Group Inc. 643,963 7,174 * Swift Energy Co. 239,703 6,731 * Comstock Resources Inc. 298,639 6,716 * Cobalt International Energy Inc. 632,500 6,040 Overseas Shipholding Group Inc. 167,891 5,762 * International Coal Group Inc. 1,072,330 5,705 * Patriot Coal Corp. 487,896 5,567 * Carrizo Oil & Gas Inc. 219,797 5,262 * Oasis Petroleum Inc. 259,442 5,025 * Tetra Technologies Inc. 479,170 4,888 * ION Geophysical Corp. 931,729 4,789 * Newpark Resources Inc. 562,172 4,722 Penn Virginia Corp. 287,788 4,616 * Gulfmark Offshore Inc. 148,187 4,552 * Northern Oil and Gas Inc. 262,718 4,450 * Stone Energy Corp. 292,303 4,306 * Contango Oil & Gas Co. 79,239 3,975 *,^ Clean Energy Fuels Corp. 269,782 3,834 * USEC Inc. 723,754 3,756 * Cloud Peak Energy Inc. 199,301 3,637 RPC Inc. 169,161 3,579 *,^ ATP Oil & Gas Corp. 259,463 3,542 * Global Industries Ltd. 645,132 3,529 * Petroleum Development Corp. 122,970 3,394 * Parker Drilling Co. 743,190 3,233 * James River Coal Co. 177,036 3,103 * Venoco Inc. 156,471 3,072 * Cal Dive International Inc. 543,565 2,973 * Hornbeck Offshore Services Inc. 146,943 2,864 * Harvest Natural Resources Inc. 271,547 2,830 * Energy Partners Ltd. 230,838 2,772 General Maritime Corp. 561,477 2,757 * Gulfport Energy Corp. 197,141 2,728 * American Oil & Gas Inc. 321,642 2,605 * Crosstex Energy Inc. 312,306 2,467 W&T Offshore Inc. 230,844 2,447 * Goodrich Petroleum Corp. 167,434 2,440 *,^ BPZ Resources Inc. 627,445 2,403 * Rex Energy Corp. 184,607 2,363 * Vaalco Energy Inc. 392,111 2,251 * Pioneer Drilling Co. 340,748 2,174 * Willbros Group Inc. 225,700 2,070 * Clayton Williams Energy Inc. 39,126 1,979 * T-3 Energy Services Inc. 74,833 1,957 * Petroquest Energy Inc. 313,850 1,911 * Warren Resources Inc. 467,609 1,856 * Hercules Offshore Inc. 675,901 1,791 Gulf Island Fabrication Inc. 93,343 1,699 * Matrix Service Co. 179,448 1,570 * OYO Geospace Corp. 27,011 1,563 *,^ Hyperdynamics Corp. 639,157 1,508 *,^ Western Refining Inc. 285,128 1,494 * Vantage Drilling Co. 854,200 1,367 * FX Energy Inc. 321,528 1,331 * Toreador Resources Corp. 118,426 1,324 * Callon Petroleum Co. 266,567 1,320 * Dawson Geophysical Co. 49,316 1,314 *,^ Rentech Inc. 1,278,537 1,261 * Georesources Inc. 77,096 1,226 * PHI Inc. 78,066 1,225 * Allis-Chalmers Energy Inc. 288,079 1,201 * CVR Energy Inc. 142,864 1,179 * Abraxas Petroleum Corp. 405,303 1,151 * Basic Energy Services Inc. 131,398 1,120 * Syntroleum Corp. 591,939 1,107 Panhandle Oil and Gas Inc. Class A 40,806 1,008 * Endeavour International Corp. 775,239 1,000 * Natural Gas Services Group Inc. 66,224 978 *,^ GMX Resources Inc. 195,556 950 ^ Houston American Energy Corp. 93,655 937 * Magnum Hunter Resources Corp. 201,145 833 * Cheniere Energy Inc. 319,309 805 * Green Plains Renewable Energy Inc. 66,334 803 * Delta Petroleum Corp. 1,006,486 792 * Mitcham Industries Inc. 105,716 782 * Westmoreland Coal Co. 78,740 776 * Approach Resources Inc. 64,883 725 * Omni Energy Services Corp. 263,558 720 * Bolt Technology Corp. 66,899 686 * Uranium Resources Inc. 541,269 677 * RAM Energy Resources Inc. 411,899 643 Delek US Holdings Inc. 87,903 629 * Seahawk Drilling Inc. 70,331 595 * Bronco Drilling Co. Inc. 148,200 591 * CREDO Petroleum Corp. 69,275 572 *,^ Verenium Corp. 172,382 569 *,^ Uranium Energy Corp. 172,501 566 Alon USA Energy Inc. 93,346 504 *,^ Pacific Ethanol Inc. 419,873 375 * Union Drilling Inc. 83,061 372 *,^ Zion Oil & Gas Inc. 67,035 347 * REX American Resources Corp. 23,108 335 * Double Eagle Petroleum Co. 74,648 328 * ENGlobal Corp. 127,031 320 *,^ Isramco Inc. 4,857 292 *,^ Geokinetics Inc. 43,492 270 *,^ Royale Energy Inc. 107,820 223 * HKN Inc. 61,397 216 * Gasco Energy Inc. 673,691 201 * PHI Inc. 12,172 197 *,^ Sulphco Inc. 504,279 182 *,^ Tri-Valley Corp. 266,814 179 *,^ NGAS Resources Inc. 181,432 157 * Evolution Petroleum Corp. 22,087 133 * Barnwell Industries Inc. 40,609 131 * TGC Industries Inc. 33,588 129 * Miller Petroleum Inc. 20,572 111 * GeoMet Inc. 127,962 110 * National Coal Corp. 105,390 102 * Crimson Exploration Inc. 29,563 84 * Tengasco Inc. 185,380 80 *,^ Evergreen Energy Inc. 46,456 63 * Magellan Petroleum Corp. 32,410 62 * Cubic Energy Inc. 80,365 61 * PostRock Energy Corp. 16,811 56 * BioFuel Energy Corp. 18,540 37 * Zion Oil & Gas Inc., Rights exp. 11/15/2010 12,066 16 * New Generation Biofuels Holdings Inc. 105,656 14 * GeoPetro Resources Co. 18,800 9 * FieldPoint Petroleum Corp. 1,750 5 * GreenHunter Energy Inc. 2,252 2 Financials (19.7%) BlackRock Inc. 261,974 44,601 New York Community Bancorp Inc. 2,708,619 44,015 Macerich Co. 809,093 34,751 Digital Realty Trust Inc. 541,483 33,409 Federal Realty Investment Trust 382,014 31,195 SL Green Realty Corp. 486,465 30,808 Everest Re Group Ltd. 349,748 30,243 Nationwide Health Properties Inc. 769,633 29,762 * TD Ameritrade Holding Corp. 1,725,582 27,868 AMB Property Corp. 1,046,611 27,704 Lazard Ltd. Class A 787,886 27,639 Rayonier Inc. 499,148 25,017 * Affiliated Managers Group Inc. 317,774 24,790 * MSCI Inc. Class A 733,628 24,364 Alexandria Real Estate Equities Inc. 340,047 23,803 UDR Inc. 1,106,270 23,364 Jones Lang LaSalle Inc. 265,111 22,871 ^ Realty Income Corp. 670,754 22,618 ^ Liberty Property Trust 701,442 22,376 Fidelity National Financial Inc. Class A 1,416,650 22,256 Reinsurance Group of America Inc. Class A 455,013 21,973 Eaton Vance Corp. 734,680 21,335 * Markel Corp. 60,517 20,854 Essex Property Trust Inc. 189,992 20,793 Old Republic International Corp. 1,484,475 20,560 WR Berkley Corp. 756,884 20,489 RenaissanceRe Holdings Ltd. 341,247 20,461 Cullen/Frost Bankers Inc. 377,353 20,328 Transatlantic Holdings Inc. 396,462 20,148 Regency Centers Corp. 506,034 19,973 Camden Property Trust 415,411 19,927 Senior Housing Properties Trust 792,413 18,622 SEI Investments Co. 913,917 18,589 HCC Insurance Holdings Inc. 710,389 18,534 * Popular Inc. 6,359,542 18,443 Validus Holdings Ltd. 691,546 18,229 Duke Realty Corp. 1,559,788 18,078 Allied World Assurance Co. Holdings Ltd. 313,918 17,765 Jefferies Group Inc. 768,870 17,446 Commerce Bancshares Inc. 463,311 17,416 Arthur J Gallagher & Co. 653,449 17,231 Hospitality Properties Trust 767,411 17,136 BRE Properties Inc. 398,372 16,532 Mack-Cali Realty Corp. 500,131 16,359 Weingarten Realty Investors 748,714 16,337 Raymond James Financial Inc. 627,240 15,888 First Niagara Financial Group Inc. 1,318,318 15,358 East West Bancorp Inc. 933,157 15,192 Taubman Centers Inc. 340,099 15,172 City National Corp. 285,515 15,152 American Financial Group Inc. 492,226 15,052 Highwoods Properties Inc. 451,723 14,667 Brown & Brown Inc. 724,950 14,637 Waddell & Reed Financial Inc. Class A 531,604 14,545 * St. Joe Co. 584,626 14,540 Aspen Insurance Holdings Ltd. 477,131 14,448 White Mountains Insurance Group Ltd. 46,762 14,424 Associated Banc-Corp 1,090,617 14,385 BioMed Realty Trust Inc. 793,655 14,222 Ares Capital Corp. 897,835 14,051 Corporate Office Properties Trust 371,792 13,872 Bank of Hawaii Corp. 303,123 13,616 Douglas Emmett Inc. 770,970 13,500 Developers Diversified Realty Corp. 1,194,419 13,401 Hanover Insurance Group Inc. 282,969 13,300 National Retail Properties Inc. 525,668 13,200 Omega Healthcare Investors Inc. 586,793 13,173 * Alleghany Corp. 43,338 13,133 Valley National Bancorp 1,015,652 13,102 Alterra Capital Holdings Ltd. 642,932 12,807 Assured Guaranty Ltd. 745,224 12,751 Entertainment Properties Trust 293,498 12,673 TCF Financial Corp. 780,250 12,632 American Campus Communities Inc. 414,106 12,605 Apollo Investment Corp. 1,222,996 12,511 FirstMerit Corp. 680,056 12,459 * American Capital Ltd. 2,142,657 12,449 Greenhill & Co. Inc. 156,160 12,387 Washington Real Estate Investment Trust 383,316 12,163 Synovus Financial Corp. 4,940,049 12,153 Home Properties Inc. 229,312 12,131 Mid-America Apartment Communities Inc. 206,995 12,064 Tanger Factory Outlet Centers 255,397 12,039 Protective Life Corp. 540,275 11,756 CBL & Associates Properties Inc. 871,088 11,376 StanCorp Financial Group Inc. 298,834 11,356 Fulton Financial Corp. 1,251,725 11,341 Platinum Underwriters Holdings Ltd. 259,329 11,286 * ProAssurance Corp. 194,508 11,202 * SVB Financial Group 263,347 11,145 Kilroy Realty Corp. 329,949 10,935 Washington Federal Inc. 709,854 10,832 Endurance Specialty Holdings Ltd. 266,589 10,610 CapitalSource Inc. 1,972,158 10,531 Equity Lifestyle Properties Inc. 192,381 10,481 * Stifel Financial Corp. 224,187 10,378 LaSalle Hotel Properties 440,559 10,305 CommonWealth REIT 400,499 10,253 Brandywine Realty Trust 829,372 10,160 Westamerica Bancorporation 185,124 10,087 * Signature Bank 258,184 10,028 * MBIA Inc. 983,536 9,885 * MGIC Investment Corp. 1,065,125 9,831 * Forest City Enterprises Inc. Class A 763,342 9,794 First American Financial Corp. 653,117 9,758 Prosperity Bancshares Inc. 294,392 9,559 DiamondRock Hospitality Co. 973,964 9,243 Healthcare Realty Trust Inc. 393,220 9,197 Mercury General Corp. 224,439 9,173 DuPont Fabros Technology Inc. 360,640 9,070 Extra Space Storage Inc. 550,536 8,831 * CNO Financial Group Inc. 1,585,063 8,781 Potlatch Corp. 252,261 8,577 Post Properties Inc. 306,887 8,568 Erie Indemnity Co. Class A 152,783 8,565 NewAlliance Bancshares Inc. 670,904 8,467 Iberiabank Corp. 168,822 8,438 Delphi Financial Group Inc. 331,902 8,294 Umpqua Holdings Corp. 725,116 8,223 Trustmark Corp. 360,073 7,828 Montpelier Re Holdings Ltd. 449,126 7,779 National Health Investors Inc. 175,465 7,731 Unitrin Inc. 316,527 7,720 Northwest Bancshares Inc. 686,381 7,681 Webster Financial Corp. 422,507 7,419 * Knight Capital Group Inc. Class A 596,915 7,396 * PHH Corp. 350,936 7,391 Colonial Properties Trust 443,993 7,188 Medical Properties Trust Inc. 705,299 7,152 Astoria Financial Corp. 521,121 7,103 * Portfolio Recovery Associates Inc. 107,546 6,953 Susquehanna Bancshares Inc. 819,077 6,913 BOK Financial Corp. 152,228 6,870 Argo Group International Holdings Ltd. 196,740 6,835 UMB Financial Corp. 189,929 6,744 Glacier Bancorp Inc. 455,530 6,651 Tower Group Inc. 284,828 6,651 Sovran Self Storage Inc. 174,840 6,626 Primerica Inc. 324,918 6,609 BancorpSouth Inc. 465,950 6,607 Radian Group Inc. 843,635 6,597 Cash America International Inc. 187,057 6,547 PS Business Parks Inc. 114,747 6,491 * MF Global Holdings Ltd. 896,754 6,457 Wintrust Financial Corp. 196,963 6,384 EastGroup Properties Inc. 170,730 6,382 DCT Industrial Trust Inc. 1,320,838 6,327 * Ezcorp Inc. Class A 311,879 6,250 RLI Corp. 109,808 6,217 First Financial Bankshares Inc. 132,084 6,207 FNB Corp. 724,281 6,200 First Citizens BancShares Inc. Class A 33,072 6,127 ^ United Bankshares Inc. 242,490 6,036 Cathay General Bancorp 497,129 5,911 First Financial Bancorp 351,405 5,861 Old National Bancorp 553,143 5,808 * Sunstone Hotel Investors Inc. 623,668 5,657 International Bancshares Corp. 327,729 5,535 Selective Insurance Group Inc. 337,382 5,496 MB Financial Inc. 335,696 5,445 Hancock Holding Co. 180,417 5,425 First Midwest Bancorp Inc. 469,929 5,418 Franklin Street Properties Corp. 428,911 5,327 Wilmington Trust Corp. 578,012 5,191 * First Cash Financial Services Inc. 186,612 5,178 ^ Lexington Realty Trust 711,880 5,097 * Ocwen Financial Corp. 501,287 5,083 Whitney Holding Corp. 612,148 5,001 National Penn Bancshares Inc. 799,594 4,997 Columbia Banking System Inc. 248,744 4,888 TFS Financial Corp. 527,543 4,848 Community Bank System Inc. 210,205 4,837 Acadia Realty Trust 254,149 4,829 NBT Bancorp Inc. 218,151 4,815 * Greenlight Capital Re Ltd. Class A 191,304 4,786 * CNA Financial Corp. 170,469 4,771 Symetra Financial Corp. 455,066 4,760 KBW Inc. 181,967 4,658 Cousins Properties Inc. 648,857 4,633 * Pebblebrook Hotel Trust 250,778 4,517 * Interactive Brokers Group Inc. 261,094 4,493 ^ Park National Corp. 69,917 4,477 Horace Mann Educators Corp. 249,166 4,430 * World Acceptance Corp. 99,924 4,413 * Pico Holdings Inc. 143,945 4,298 Employers Holdings Inc. 270,913 4,272 Prospect Capital Corp. 434,482 4,219 PrivateBancorp Inc. Class A 370,272 4,217 Provident Financial Services Inc. 338,212 4,180 U-Store-It Trust 500,242 4,177 Equity One Inc. 245,598 4,146 * optionsXpress Holdings Inc. 269,177 4,135 Alexander's Inc. 13,025 4,113 Infinity Property & Casualty Corp. 83,883 4,091 * Strategic Hotels & Resorts Inc. 957,430 4,059 Safety Insurance Group Inc. 96,513 4,055 CVB Financial Corp. 538,626 4,045 Investors Real Estate Trust 475,744 3,987 * Forestar Group Inc. 232,899 3,971 LTC Properties Inc. 154,697 3,948 * Investment Technology Group Inc. 275,987 3,925 Pennsylvania Real Estate Investment Trust 329,143 3,904 American Equity Investment Life Holding Co. 373,324 3,823 Getty Realty Corp. 141,762 3,803 MarketAxess Holdings Inc. 222,562 3,779 * PMI Group Inc. 1,029,146 3,777 Hersha Hospitality Trust Class A 728,809 3,775 Inland Real Estate Corp. 453,929 3,772 Brookline Bancorp Inc. 377,691 3,769 PacWest Bancorp 197,611 3,766 Fifth Street Finance Corp. 337,276 3,757 * Credit Acceptance Corp. 61,611 3,731 * Texas Capital Bancshares Inc. 213,769 3,692 * Navigators Group Inc. 81,944 3,657 Oritani Financial Corp. 366,175 3,654 Chemical Financial Corp. 174,544 3,603 American National Insurance Co. 47,093 3,578 * Investors Bancorp Inc. 300,702 3,560 First Potomac Realty Trust 235,206 3,528 ^ Capitol Federal Financial 140,471 3,470 Sterling Bancshares Inc. 646,021 3,469 * National Financial Partners Corp. 270,634 3,429 Saul Centers Inc. 79,717 3,344 Sun Communities Inc. 106,138 3,258 Wesco Financial Corp. 9,097 3,258 * Dollar Financial Corp. 155,628 3,248 Glimcher Realty Trust 523,661 3,221 * Piper Jaffray Cos. 109,526 3,190 Nelnet Inc. Class A 136,531 3,124 City Holding Co. 100,998 3,098 Student Loan Corp. 104,274 3,097 Bank of the Ozarks Inc. 83,317 3,090 Meadowbrook Insurance Group Inc. 343,983 3,086 Boston Private Financial Holdings Inc. 465,150 3,042 Independent Bank Corp. 134,169 3,021 United Fire & Casualty Co. 142,027 3,012 MCG Capital Corp. 512,776 2,995 First Commonwealth Financial Corp. 534,953 2,915 * Western Alliance Bancorp 434,929 2,914 * Ashford Hospitality Trust Inc. 321,923 2,913 Simmons First National Corp. Class A 101,442 2,868 Harleysville Group Inc. 86,567 2,839 FBL Financial Group Inc. Class A 109,110 2,835 Universal Health Realty Income Trust 81,512 2,805 BlackRock Kelso Capital Corp. 243,671 2,802 Home Bancshares Inc. 137,851 2,801 Oriental Financial Group Inc. 210,486 2,799 Dime Community Bancshares Inc. 200,638 2,779 WesBanco Inc. 169,990 2,778 Trustco Bank Corp. NY 491,727 2,734 * FelCor Lodging Trust Inc. 591,640 2,722 Associated Estates Realty Corp. 192,793 2,695 S&T Bancorp Inc. 153,168 2,668 Community Trust Bancorp Inc. 97,357 2,637 Evercore Partners Inc. Class A 91,686 2,623 * FPIC Insurance Group Inc. 73,125 2,566 American Physicians Capital Inc. 61,562 2,552 SCBT Financial Corp. 81,705 2,548 * Hilltop Holdings Inc. 252,687 2,421 Hercules Technology Growth Capital Inc. 237,462 2,401 Cohen & Steers Inc. 110,427 2,396 First Financial Corp. 80,753 2,382 * Citizens Republic Bancorp Inc. 2,585,831 2,330 * Beneficial Mutual Bancorp Inc. 257,789 2,312 * AMERISAFE Inc. 122,479 2,300 National Interstate Corp. 104,716 2,280 Maiden Holdings Ltd. 293,400 2,233 Urstadt Biddle Properties Inc. Class A 121,403 2,195 Flushing Financial Corp. 187,537 2,168 SY Bancorp Inc. 87,170 2,164 * Cardtronics Inc. 139,467 2,152 * Safeguard Scientifics Inc. 171,296 2,146 OneBeacon Insurance Group Ltd. Class A 149,461 2,136 ^ TowneBank 142,430 2,131 Renasant Corp. 138,498 2,107 * eHealth Inc. 160,005 2,067 Tompkins Financial Corp. 51,769 2,053 Education Realty Trust Inc. 283,187 2,025 Danvers Bancorp Inc. 130,628 2,003 Parkway Properties Inc. 135,176 2,001 Cardinal Financial Corp. 207,751 1,996 BGC Partners Inc. Class A 334,234 1,995 Bancfirst Corp. 49,263 1,993 Ramco-Gershenson Properties Trust 185,715 1,989 * Nara Bancorp Inc. 280,957 1,984 * Pinnacle Financial Partners Inc. 213,938 1,966 GFI Group Inc. 419,219 1,945 MVC Capital Inc. 149,400 1,938 National Western Life Insurance Co. Class A 13,769 1,937 PennantPark Investment Corp. 182,493 1,936 * CNA Surety Corp. 107,446 1,925 Flagstone Reinsurance Holdings SA 179,369 1,903 Cedar Shopping Centers Inc. 307,902 1,872 * Encore Capital Group Inc. 103,721 1,869 * Tejon Ranch Co. 86,106 1,866 Provident New York Bancorp 222,114 1,864 Washington Trust Bancorp Inc. 97,459 1,863 Great Southern Bancorp Inc. 84,545 1,841 StellarOne Corp. 144,133 1,833 WSFS Financial Corp. 48,795 1,830 Sandy Spring Bancorp Inc. 117,084 1,815 *,^ iStar Financial Inc. 590,951 1,808 Arrow Financial Corp. 71,586 1,795 Baldwin & Lyons Inc. 69,614 1,772 * First Industrial Realty Trust Inc. 347,110 1,760 TICC Capital Corp. 168,428 1,743 * Virtus Investment Partners Inc. 57,513 1,740 ^ German American Bancorp Inc. 100,710 1,728 * International Assets Holding Corp. 95,412 1,727 Bank Mutual Corp. 322,738 1,675 * Citizens Inc. 242,942 1,674 Amtrust Financial Services Inc. 114,765 1,666 Financial Institutions Inc. 94,328 1,666 Westfield Financial Inc. 211,978 1,653 Kite Realty Group Trust 369,164 1,639 Suffolk Bancorp 64,185 1,625 *,^ West Coast Bancorp 712,369 1,624 1st Source Corp. 92,644 1,608 GAMCO Investors Inc. 41,691 1,606 Agree Realty Corp. 63,280 1,598 Republic Bancorp Inc. Class A 75,433 1,594 Duff & Phelps Corp. Class A 118,215 1,592 Berkshire Hills Bancorp Inc. 83,551 1,584 American Physicians Service Group Inc. 48,798 1,579 Calamos Asset Management Inc. Class A 136,632 1,571 * Financial Engines Inc. 118,161 1,569 * Hanmi Financial Corp. 1,224,323 1,567 Univest Corp. of Pennsylvania 88,861 1,552 Camden National Corp. 44,092 1,528 * TradeStation Group Inc. 230,923 1,519 Cogdell Spencer Inc. 239,515 1,514 * Phoenix Cos. Inc. 713,881 1,499 Advance America Cash Advance Centers Inc. 371,995 1,499 * Ameris Bancorp 158,241 1,480 National Bankshares Inc. 57,342 1,479 Capital Southwest Corp. 16,293 1,479 OceanFirst Financial Corp. 120,428 1,478 Hudson Pacific Properties Inc. 90,000 1,473 SeaBright Holdings Inc. 182,072 1,467 Abington Bancorp Inc. 137,677 1,451 * HFF Inc. Class A 156,360 1,451 Kearny Financial Corp. 164,293 1,451 * LaBranche & Co. Inc. 371,213 1,448 * Global Indemnity PLC 88,782 1,425 * Eagle Bancorp Inc. 124,005 1,424 Oppenheimer Holdings Inc. Class A 50,927 1,423 Gladstone Capital Corp. 125,460 1,414 Southside Bancshares Inc. 74,620 1,410 Sterling Bancorp 162,199 1,410 First Bancorp 102,442 1,395 *,^ Ambac Financial Group Inc. 2,510,830 1,394 CapLease Inc. 248,086 1,387 * NewStar Financial Inc. 185,795 1,377 State Auto Financial Corp. 89,439 1,360 SWS Group Inc. 189,034 1,355 One Liberty Properties Inc. 84,920 1,351 Wainwright Bank & Trust Co. 71,109 1,345 * PMA Capital Corp. Class A 177,626 1,339 Presidential Life Corp. 135,569 1,329 Stewart Information Services Corp. 116,016 1,313 Lakeland Financial Corp. 69,645 1,300 Southwest Bancorp Inc. 99,587 1,292 Heartland Financial USA Inc. 83,836 1,290 Lakeland Bancorp Inc. 152,866 1,289 MainSource Financial Group Inc. 166,949 1,275 Westwood Holdings Group Inc. 37,454 1,267 ESSA Bancorp Inc. 106,926 1,266 * United Community Banks Inc. 562,296 1,260 * Guaranty Bancorp 785,277 1,249 * Bancorp Inc. 184,993 1,238 BankFinancial Corp. 133,089 1,220 Home Federal Bancorp Inc. 98,146 1,194 Monmouth Real Estate Investment Corp. Class A 149,675 1,170 United Financial Bancorp Inc. 86,150 1,164 ^ Kohlberg Capital Corp. 172,640 1,155 Northfield Bancorp Inc. 106,401 1,151 Winthrop Realty Trust 93,041 1,150 Donegal Group Inc. Class B 63,194 1,147 First Merchants Corp. 148,995 1,137 * West Bancorporation Inc. 179,833 1,133 Trico Bancshares 73,519 1,130 Union First Market Bankshares Corp. 85,998 1,123 Mission West Properties Inc. 162,993 1,105 Northrim BanCorp Inc. 65,629 1,089 Hudson Valley Holding Corp. 55,529 1,084 NGP Capital Resources Co. 118,877 1,077 Thomas Properties Group Inc. 297,000 1,060 * Center Financial Corp. 206,822 1,053 Diamond Hill Investment Group Inc. 14,420 1,053 Merchants Bancshares Inc. 41,780 1,042 Asta Funding Inc. 136,294 1,040 * Heritage Financial Corp. 73,649 1,031 Peoples Bancorp Inc. 82,750 1,024 * Metro Bancorp Inc. 98,387 1,022 Capital City Bank Group Inc. 83,975 1,019 Century Bancorp Inc. Class A 41,622 994 * Harris & Harris Group Inc. 228,180 974 Triangle Capital Corp. 60,827 972 First Financial Holdings Inc. 86,850 968 Federal Agricultural Mortgage Corp. 88,720 960 Wilshire Bancorp Inc. 146,731 960 Gladstone Investment Corp. 143,147 959 American National Bankshares Inc. 43,665 958 First Community Bancshares Inc. 74,212 957 Sanders Morris Harris Group Inc. 168,669 955 Meta Financial Group Inc. 29,708 949 Rewards Network Inc. 65,952 946 *,^ Taylor Capital Group Inc. 82,229 943 * Sun Bancorp Inc. 183,846 938 Consolidated-Tomoka Land Co. 32,746 934 First Busey Corp. 204,190 929 Territorial Bancorp Inc. 54,300 914 ViewPoint Financial Group 98,225 909 * Avatar Holdings Inc. 47,216 901 Gladstone Commercial Corp. 52,447 900 * Cape Bancorp Inc. 118,214 898 ^ Life Partners Holdings Inc. 47,018 895 * NewBridge Bancorp 248,983 894 * Meridian Interstate Bancorp Inc. 84,682 893 NYMAGIC Inc. 34,239 879 * Virginia Commerce Bancorp Inc. 180,047 875 CBOE Holdings Inc. 43,600 874 EMC Insurance Group Inc. 40,236 858 * Seacoast Banking Corp. of Florida 701,398 856 CoBiz Financial Inc. 151,496 842 Banner Corp. 385,468 833 First Mercury Financial Corp. 82,005 827 Clifton Savings Bancorp Inc. 95,987 825 First of Long Island Corp. 32,915 822 * Green Dot Corp. Class A 16,900 819 1st United Bancorp Inc. 127,382 819 Smithtown Bancorp Inc. 212,572 812 First Interstate Bancsystem Inc. 59,862 806 Centerstate Banks Inc. 93,407 801 *,^ Green Bankshares Inc. 117,307 797 Bryn Mawr Bank Corp. 45,552 784 Washington Banking Co. 56,397 782 Citizens & Northern Corp. 59,318 771 Orrstown Financial Services Inc. 33,039 765 Center Bancorp Inc. 98,841 755 *,^ Central Pacific Financial Corp. 512,116 732 * Tree.com Inc. 109,457 717 * Pacific Capital Bancorp NA Rights 12,350,609 717 ESB Financial Corp. 51,263 714 *,^ United Security Bancshares 155,829 709 * Asset Acceptance Capital Corp. 130,534 701 Main Street Capital Corp. 43,385 689 * Bridge Capital Holdings 78,733 689 * Central Jersey Bancorp 92,458 687 ^ Bridge Bancorp Inc. 27,464 686 Enterprise Financial Services Corp. 72,633 675 * Home Bancorp Inc. 50,108 670 Penns Woods Bancorp Inc. 20,073 663 *,^ Pacific Capital Bancorp NA 805,387 660 Kansas City Life Insurance Co. 21,034 656 Excel Trust Inc. 58,200 656 Pulaski Financial Corp. 94,703 653 First Financial Northwest Inc. 167,124 652 * Marlin Business Services Corp. 53,933 647 US Global Investors Inc. Class A 102,045 645 * First Marblehead Corp. 274,008 641 PMC Commercial Trust 73,253 637 First Bancorp Inc. 45,981 636 Epoch Holding Corp. 48,911 630 Pacific Continental Corp. 69,398 628 Bank of Marin Bancorp 19,392 625 MutualFirst Financial Inc. 80,909 622 * Pacific Mercantile Bancorp 197,260 612 * Gramercy Capital Corp. 439,636 611 Urstadt Biddle Properties Inc. 38,700 610 Pzena Investment Management Inc. Class A 88,034 605 ^ CompuCredit Holdings Corp. 124,229 599 MicroFinancial Inc. 149,615 588 * American Safety Insurance Holdings Ltd. 35,867 586 Bancorp Rhode Island Inc. 20,784 580 State Bancorp Inc. 64,447 579 * Gleacher & Co. Inc. 351,975 567 Universal Insurance Holdings Inc. 125,633 564 * Fidelity Southern Corp. 85,798 563 * MPG Office Trust Inc. 224,392 561 Mercer Insurance Group Inc. 31,464 560 * AmeriServ Financial Inc. 324,088 557 Eastern Insurance Holdings Inc. 53,403 557 Sierra Bancorp 45,032 556 Indiana Community Bancorp 42,907 548 * Waterstone Financial Inc. 136,825 546 * FBR Capital Markets Corp. 172,857 543 Arlington Asset Investment Corp. Class A 23,005 536 UMH Properties Inc. 49,053 527 * OmniAmerican Bancorp Inc. 45,963 518 First South Bancorp Inc. 51,641 512 Tower Bancorp Inc. 25,013 507 * Yadkin Valley Financial Corp. 191,299 501 * Terreno Realty Corp. 27,400 499 Medallion Financial Corp. 64,050 499 * Firstcity Financial Corp. 60,698 491 *,^ Premierwest Bancorp 1,113,146 490 * Crawford & Co. Class B 199,775 485 * Penson Worldwide Inc. 96,741 481 *,^ BankAtlantic Bancorp Inc. Class A 587,347 470 JMP Group Inc. 76,798 468 Ocean Shore Holding Co. 43,211 462 * Nicholas Financial Inc. 48,924 454 Alliance Financial Corp. 14,995 453 TF Financial Corp. 26,563 452 21st Century Holding Co. 129,012 450 * Community Capital Corp. 144,714 450 ^ K-Fed Bancorp 56,590 446 CNB Financial Corp. 31,957 439 Roma Financial Corp. 41,702 439 * Doral Financial Corp. 263,285 437 * First Place Financial Corp. 114,212 432 * Republic First Bancorp Inc. 212,107 431 Rockville Financial Inc. 37,392 430 Donegal Group Inc. Class A 32,296 422 * Chicopee Bancorp Inc. 37,039 418 Provident Financial Holdings Inc. 71,199 417 Peapack Gladstone Financial Corp. 35,150 414 Ames National Corp. 20,667 412 BCB Bancorp Inc. 45,011 408 CFS Bancorp Inc. 88,623 408 United Security Bancshares 48,030 404 * Louisiana Bancorp Inc. 28,068 403 Shore Bancshares Inc. 41,803 397 * Fox Chase Bancorp Inc. 41,049 388 *,^ Sterling Financial Corp. 596,290 388 * United Community Financial Corp. 290,106 386 * MBT Financial Corp. 211,080 384 Citizens South Banking Corp. 76,315 382 * Maui Land & Pineapple Co. Inc. 80,623 373 * First BanCorp 1,326,412 371 * Southcoast Financial Corp. 91,720 371 * Ladenburg Thalmann Financial Services Inc. 363,017 370 Hawthorn Bancshares Inc. 35,505 358 First United Corp. 77,414 353 WSB Holdings Inc. 123,777 344 *,^ Macatawa Bank Corp. 233,409 343 Middleburg Financial Corp. 24,377 343 * BofI Holding Inc. 28,743 341 Ohio Valley Banc Corp. 17,635 339 Timberland Bancorp Inc. 81,579 329 *,^ BancTrust Financial Group Inc. 103,182 316 *,^ Dearborn Bancorp Inc. 175,758 315 Legacy Bancorp Inc. 39,480 314 Peoples Bancorp of North Carolina Inc. 64,718 313 NASB Financial Inc. 18,897 313 Golub Capital BDC Inc. 20,146 308 * Flagstar Bancorp Inc. 167,363 305 * American River Bankshares 48,082 303 Prudential Bancorp Inc. of Pennsylvania 39,984 299 Citizens Holding Co. 15,486 295 Bar Harbor Bankshares 10,218 283 * Heritage Commerce Corp. 79,008 274 VIST Financial Corp. 37,845 268 QC Holdings Inc. 68,133 265 * Cowen Group Inc. Class A 80,336 264 Chesapeake Lodging Trust 16,100 263 First Defiance Financial Corp. 26,006 262 *,^ Colony Bankcorp Inc. 56,123 262 BRT Realty Trust 39,682 254 *,^ Cascade Bancorp 472,962 254 * MetroCorp Bancshares Inc. 89,829 252 * First Acceptance Corp. 146,908 248 Jefferson Bancshares Inc. 67,379 242 * Summit Financial Group Inc. 61,208 236 * ZipRealty Inc. 81,425 235 Independence Holding Co. 32,915 233 Parkvale Financial Corp. 36,069 230 Firstbank Corp. 46,094 218 * Encore Bancshares Inc. 30,128 217 * North Valley Bancorp 128,438 213 * Stratus Properties Inc. 24,795 208 * PVF Capital Corp. 107,657 203 * Supertel Hospitality Inc. 159,492 203 Mercantile Bank Corp. 43,627 198 Bank of Commerce Holdings 50,389 197 * Hallmark Financial Services 22,032 193 ^ Princeton National Bancorp Inc. 38,572 183 * Bank of Granite Corp. 259,864 183 * Southern Community Financial Corp. 103,218 181 * Intervest Bancshares Corp. Class A 85,121 179 * Camco Financial Corp. 90,601 178 * Superior Bancorp 179,991 176 * Preferred Bank 103,492 171 * Riverview Bancorp Inc. 84,429 170 Tortoise Capital Resources Corp. 29,456 165 Capital Bank Corp. 96,428 164 Farmers Capital Bank Corp. 32,071 159 *,^ Integra Bank Corp. 214,786 157 *,^ Hampton Roads Bankshares Inc. 163,300 156 First Security Group Inc. 139,438 156 Norwood Financial Corp. 5,535 156 * Atlantic Coast Federal Corp. 80,976 154 * Tower Financial Corp. 23,982 153 ^ MidWestOne Financial Group Inc. 10,170 149 * HMN Financial Inc. 45,747 149 Heritage Financial Group 17,671 149 * Guaranty Federal Bancshares Inc. 27,970 146 * Pacific Premier Bancorp Inc. 31,695 144 Old Point Financial Corp. 11,962 140 Hampden Bancorp Inc. 13,609 137 * Grubb & Ellis Co. 113,800 137 New Hampshire Thrift Bancshares Inc. 11,692 125 Midsouth Bancorp Inc. 8,523 121 * South Financial Group Inc. 419,918 119 *,^ Capitol Bancorp Ltd. 105,387 119 Federal Agricultural Mortgage Corp. Class A 12,788 118 * Cadence Financial Corp. 58,584 118 *,^ Anchor Bancorp Wisconsin Inc. 166,285 110 * Investors Capital Holdings Ltd. 26,400 110 First Financial Service Corp. 20,576 102 Brooklyn Federal Bancorp Inc. 52,994 97 ^ Old Second Bancorp Inc. 65,295 91 First Citizens Banc Corp. 22,054 89 * Presidential Realty Corp. Class B 46,000 86 Community Bankers Trust Corp. 86,210 85 * Consumer Portfolio Services Inc. 87,963 78 *,^ TIB Financial Corp. 175,035 75 * Centrue Financial Corp. 44,199 73 Porter Bancorp Inc. 7,136 72 Peoples Financial Corp. 4,686 65 * Royal Bancshares of Pennsylvania Inc. 37,021 64 Investors Title Co. 1,876 64 * United Western Bancorp Inc. 152,519 63 * Tennessee Commerce Bancorp Inc. 15,000 61 * Rodman & Renshaw Capital Group Inc. 28,062 60 * Northern States Financial Corp. 36,253 56 * FNB United Corp. 68,477 48 *,^ PAB Bankshares Inc. 59,645 48 First Savings Financial Group Inc. 3,447 46 * Unity Bancorp Inc. 8,680 46 Enterprise Bancorp Inc. 4,157 46 * Southern National Bancorp of Virginia Inc. 6,033 44 * Parke Bancorp Inc. 4,723 42 * First California Financial Group Inc. 16,532 41 * Mercantile Bancorp Inc. 15,601 37 United Bancshares Inc. 4,073 37 Monarch Financial Holdings Inc. 4,401 37 *,^ Cascade Financial Corp. 93,296 35 * BCSB Bancorp Inc. 3,600 34 * Commonwealth Bankshares Inc. 13,840 33 Independent Bank Corp. 20,994 29 * AmeriCredit Corp. 1,173 29 Codorus Valley Bancorp Inc. 3,197 27 * Affirmative Insurance Holdings Inc. 7,091 26 * Xenith Bankshares Inc. 4,400 25 * TIB Financial Corp. Rights 1,750,350 23 * 1st Century Bancshares Inc. 5,805 22 United Bancorp Inc. 2,222 19 First Bancshares Inc. 1,825 18 * First Capital Bancorp Inc. 5,724 17 Rurban Financial Corp. 5,340 17 Premier Financial Bancorp Inc. 2,697 17 Beacon Federal Bancorp Inc. 1,557 16 Wilber Corp. 2,531 15 * Southern First Bancshares Inc. 2,100 14 Horizon Bancorp 591 14 LSB Corp. 648 14 First Chester County Corp. 2,456 12 * Citizens Community Bancorp Inc. 2,653 12 Britton & Koontz Capital Corp. 1,035 11 * Heritage Oaks Bancorp 3,100 10 * FedFirst Financial Corp. 716 8 * First Mariner Bancorp Inc. 10,874 8 * Magyar Bancorp Inc. 2,200 8 * Rand Capital Corp. 1,900 6 * Gyrodyne Co. of America Inc. 76 6 * Village Bank and Trust Financial Corp. 2,400 3 * Siebert Financial Corp. 1,236 2 * Mid Penn Bancorp Inc. 284 2 * Berkshire Bancorp Inc. 427 2 * New Century Bancorp Inc. 400 2 * Community Financial Corp. 300 1 * Laporte Bancorp Inc. 100 1 * Ohio Legacy Corp. 100  * Atlantic Southern Financial Group Inc. 100  Health Care (12.0%) * Edwards Lifesciences Corp. 704,922 47,265 * Vertex Pharmaceuticals Inc. 1,261,452 43,608 * Illumina Inc. 769,528 37,861 * Alexion Pharmaceuticals Inc. 557,129 35,857 * Human Genome Sciences Inc. 1,170,200 34,860 * Dendreon Corp. 841,120 34,637 * Henry Schein Inc. 569,133 33,340 Perrigo Co. 513,256 32,961 * ResMed Inc. 937,979 30,775 * Hologic Inc. 1,611,684 25,803 * Mettler-Toledo International Inc. 206,399 25,684 * Endo Pharmaceuticals Holdings Inc. 717,708 23,857 Universal Health Services Inc. Class B 600,254 23,326 * IDEXX Laboratories Inc. 356,040 21,975 Beckman Coulter Inc. 430,737 21,016 * Covance Inc. 407,984 19,090 * Allscripts Healthcare Solutions Inc. 1,010,895 18,671 * Amylin Pharmaceuticals Inc. 893,177 18,623 Pharmaceutical Product Development Inc. 738,999 18,320 * Community Health Systems Inc. 582,868 18,051 Omnicare Inc. 736,481 17,587 * United Therapeutics Corp. 310,057 17,366 * Health Net Inc. 605,907 16,475 * Alere Inc. 529,669 16,383 * Mednax Inc. 297,136 15,837 Lincare Holdings Inc. 610,199 15,310 * Gen-Probe Inc. 302,828 14,675 * Kinetic Concepts Inc. 393,520 14,395 * BioMarin Pharmaceutical Inc. 641,069 14,328 Teleflex Inc. 251,761 14,295 Hill-Rom Holdings Inc. 398,155 14,290 * Salix Pharmaceuticals Ltd. 359,184 14,267 Techne Corp. 228,115 14,082 * Charles River Laboratories International Inc. 417,741 13,848 Cooper Cos. Inc. 293,860 13,582 * AMERIGROUP Corp. 315,176 13,386 * Thoratec Corp. 361,718 13,376 STERIS Corp. 373,938 12,422 * Incyte Corp. Ltd. 764,437 12,223 * Psychiatric Solutions Inc. 360,807 12,105 * Health Management Associates Inc. Class A 1,579,291 12,097 * LifePoint Hospitals Inc. 331,626 11,627 * VCA Antech Inc. 542,508 11,441 * Healthsouth Corp. 590,908 11,345 Owens & Minor Inc. 398,085 11,329 * Regeneron Pharmaceuticals Inc. 412,387 11,299 * Bio-Rad Laboratories Inc. Class A 121,666 11,012 Medicis Pharmaceutical Corp. Class A 368,806 10,935 * Onyx Pharmaceuticals Inc. 395,261 10,427 * Myriad Genetics Inc. 617,284 10,130 * HMS Holdings Corp. 171,448 10,105 * Magellan Health Services Inc. 210,416 9,940 * Emergency Medical Services Corp. Class A 185,738 9,891 Masimo Corp. 359,725 9,824 * Savient Pharmaceuticals Inc. 427,749 9,783 * Dionex Corp. 111,194 9,612 * American Medical Systems Holdings Inc. 475,749 9,315 * Healthspring Inc. 349,891 9,041 * Sirona Dental Systems Inc. 249,974 9,009 * Haemonetics Corp. 150,869 8,830 * Nektar Therapeutics 595,434 8,795 * Immucor Inc. 442,419 8,773 * Alkermes Inc. 596,308 8,736 * NuVasive Inc. 247,233 8,688 * Catalyst Health Solutions Inc. 245,510 8,644 * Cubist Pharmaceuticals Inc. 368,652 8,623 * Talecris Biotherapeutics Holdings Corp. 376,512 8,615 * Brookdale Senior Living Inc. 525,557 8,572 * Parexel International Corp. 369,547 8,548 * Seattle Genetics Inc. 536,135 8,326 Chemed Corp. 144,612 8,239 * Volcano Corp. 315,045 8,185 * Align Technology Inc. 412,504 8,077 * Acorda Therapeutics Inc. 244,508 8,074 Quality Systems Inc. 120,800 8,010 * WellCare Health Plans Inc. 268,711 7,782 * PSS World Medical Inc. 361,943 7,738 * Impax Laboratories Inc. 387,940 7,681 *,^ Auxilium Pharmaceuticals Inc. 299,523 7,422 * Viropharma Inc. 492,807 7,348 * Centene Corp. 310,812 7,332 * Theravance Inc. 357,945 7,195 West Pharmaceutical Services Inc. 209,689 7,194 * Cepheid Inc. 376,935 7,052 *,^ athenahealth Inc. 209,318 6,912 * Par Pharmaceutical Cos. Inc. 222,386 6,467 * Bruker Corp. 439,408 6,165 * MedAssets Inc. 278,544 5,861 Meridian Bioscience Inc. 257,246 5,629 * Pharmasset Inc. 186,722 5,508 Invacare Corp. 206,081 5,463 * Isis Pharmaceuticals Inc. 627,877 5,274 * Integra LifeSciences Holdings Corp. 132,699 5,236 * Neogen Corp. 143,115 4,844 * DexCom Inc. 363,467 4,805 * Martek Biosciences Corp. 211,610 4,789 * Medicines Co. 336,554 4,779 * Arthrocare Corp. 171,322 4,657 * MWI Veterinary Supply Inc. 78,371 4,524 Universal American Corp. 302,014 4,455 * Zoll Medical Corp. 136,778 4,414 * Enzon Pharmaceuticals Inc. 384,308 4,323 * Amedisys Inc. 180,963 4,307 * CONMED Corp. 184,515 4,135 * Gentiva Health Services Inc. 188,398 4,116 * Cyberonics Inc. 151,331 4,038 * NxStage Medical Inc. 211,215 4,034 * InterMune Inc. 291,529 3,971 * Questcor Pharmaceuticals Inc. 392,875 3,897 * Momenta Pharmaceuticals Inc. 251,923 3,791 Landauer Inc. 60,036 3,760 Analogic Corp. 81,971 3,679 * Luminex Corp. 228,006 3,648 * Abraxis BioScience Inc. 46,149 3,569 * Wright Medical Group Inc. 246,214 3,548 * Celera Corp. 522,948 3,525 * Ironwood Pharmaceuticals Inc. 341,357 3,475 *,^ Geron Corp. 624,803 3,455 * Amsurg Corp. Class A 197,661 3,455 * Halozyme Therapeutics Inc. 446,699 3,444 * Greatbatch Inc. 148,103 3,434 * Vivus Inc. 512,539 3,429 * Orthofix International NV 108,865 3,421 * Insulet Corp. 240,545 3,401 * Abaxis Inc. 141,662 3,272 * HeartWare International Inc. 47,587 3,272 * Kindred Healthcare Inc. 250,414 3,260 *,^ Sequenom Inc. 462,873 3,245 * RehabCare Group Inc. 158,386 3,203 * Bio-Reference Labs Inc. 152,879 3,189 * Zymogenetics Inc. 321,378 3,133 * SonoSite Inc. 93,225 3,124 * ICU Medical Inc. 82,416 3,073 * Accelrys Inc. 438,009 3,049 * Targacept Inc. 135,909 3,036 *,^ Emeritus Corp. 175,679 2,997 * Hanger Orthopedic Group Inc. 203,940 2,965 * Micromet Inc. 436,578 2,934 * Ariad Pharmaceuticals Inc. 758,467 2,897 * Omnicell Inc. 221,177 2,893 * Merit Medical Systems Inc. 180,082 2,861 * Alnylam Pharmaceuticals Inc. 232,875 2,860 * Air Methods Corp. 68,228 2,837 * Rigel Pharmaceuticals Inc. 328,224 2,760 * Inspire Pharmaceuticals Inc. 456,897 2,719 * Exelixis Inc. 690,756 2,708 * Conceptus Inc. 196,844 2,707 * Immunogen Inc. 428,194 2,685 Computer Programs & Systems Inc. 62,885 2,677 * Natus Medical Inc. 182,159 2,654 * Medivation Inc. 200,859 2,611 *,^ MannKind Corp. 385,708 2,607 * Healthways Inc. 217,072 2,527 * Molina Healthcare Inc. 93,512 2,524 * Exact Sciences Corp. 345,748 2,503 National Healthcare Corp. 67,191 2,491 * Angiodynamics Inc. 158,521 2,416 * Corvel Corp. 56,753 2,409 * Sun Healthcare Group Inc. 284,062 2,406 * Pharmacyclics Inc. 294,180 2,371 * IPC The Hospitalist Co. Inc. 86,525 2,364 * AMAG Pharmaceuticals Inc. 132,992 2,289 * NPS Pharmaceuticals Inc. 332,164 2,272 * LHC Group Inc. 97,221 2,255 * eResearchTechnology Inc. 298,067 2,230 * Kensey Nash Corp. 77,129 2,228 * Symmetry Medical Inc. 230,186 2,219 * Allos Therapeutics Inc. 468,012 2,209 * Res-Care Inc. 164,453 2,182 * Assisted Living Concepts Inc. Class A 70,204 2,137 * ABIOMED Inc. 198,004 2,101 * Affymetrix Inc. 454,846 2,074 *,^ SIGA Technologies Inc. 244,412 2,068 * Optimer Pharmaceuticals Inc. 216,616 1,986 * Neurocrine Biosciences Inc. 325,366 1,972 * Ardea Biosciences Inc. 85,582 1,968 *,^ AVANIR Pharmaceuticals Inc. 611,183 1,950 * Emergent Biosolutions Inc. 111,731 1,928 * Health Grades Inc. 233,467 1,912 * Quidel Corp. 173,125 1,903 * PharMerica Corp. 196,070 1,869 Valeant Pharmaceuticals International Inc. 74,441 1,865 * Lexicon Pharmaceuticals Inc. 1,125,760 1,801 * Medidata Solutions Inc. 93,421 1,794 * Depomed Inc. 399,315 1,789 * Accuray Inc. 282,357 1,756 * Rural/Metro Corp. 204,906 1,744 * Triple-S Management Corp. Class B 102,700 1,730 * Five Star Quality Care Inc. 342,196 1,728 * Akorn Inc. 427,017 1,725 * US Physical Therapy Inc. 102,725 1,718 * Immunomedics Inc. 526,427 1,695 * Genoptix Inc. 118,671 1,685 * Chindex International Inc. 111,429 1,684 * Nabi Biopharmaceuticals 349,925 1,680 * Providence Service Corp. 100,308 1,644 * Emdeon Inc. Class A 134,977 1,644 * Array Biopharma Inc. 505,511 1,633 * Select Medical Holdings Corp. 211,400 1,628 * Opko Health Inc. 686,528 1,538 *,^ Cadence Pharmaceuticals Inc. 181,667 1,517 * Hi-Tech Pharmacal Co. Inc. 74,682 1,512 * XenoPort Inc. 211,149 1,501 *,^ Metabolix Inc. 118,979 1,497 * OraSure Technologies Inc. 369,536 1,497 * BioScrip Inc. 288,050 1,486 * Ligand Pharmaceuticals Inc. Class B 921,426 1,456 * Stereotaxis Inc. 350,079 1,449 *,^ Delcath Systems Inc. 198,622 1,434 *,^ Cell Therapeutics Inc. 3,695,616 1,430 * Durect Corp. 557,912 1,417 *,^ Keryx Biopharmaceuticals Inc. 293,019 1,409 *,^ Novavax Inc. 641,903 1,406 * Almost Family Inc. 47,297 1,401 * Vascular Solutions Inc. 121,737 1,398 * Vanda Pharmaceuticals Inc. 209,152 1,397 * Staar Surgical Co. 256,210 1,386 * Dyax Corp. 581,412 1,378 *,^ AVI BioPharma Inc. 733,861 1,350 * Maxygen Inc. 230,241 1,333 *,^ Cerus Corp. 345,730 1,328 * Cross Country Healthcare Inc. 184,447 1,326 * Spectrum Pharmaceuticals Inc. 317,234 1,323 * SurModics Inc. 110,816 1,321 * Palomar Medical Technologies Inc. 127,828 1,320 * Sunrise Senior Living Inc. 383,199 1,314 * Osteotech Inc. 202,339 1,307 * Spectranetics Corp. 241,103 1,307 *,^ Clinical Data Inc. 76,901 1,297 * Jazz Pharmaceuticals Inc. 118,620 1,273 * Genomic Health Inc. 94,821 1,267 * CryoLife Inc. 204,315 1,240 Cantel Medical Corp. 75,277 1,219 * Arqule Inc. 235,690 1,214 * Pozen Inc. 165,888 1,174 *,^ BioCryst Pharmaceuticals Inc. 236,450 1,168 * American Dental Partners Inc. 96,186 1,160 * IRIS International Inc. 120,007 1,152 * AMN Healthcare Services Inc. 223,239 1,147 *,^ Arena Pharmaceuticals Inc. 710,207 1,115 * Vital Images Inc. 84,068 1,112 * Caliper Life Sciences Inc. 274,483 1,095 * MAP Pharmaceuticals Inc. 71,394 1,092 America Service Group Inc. 72,752 1,083 * Albany Molecular Research Inc. 166,956 1,065 * Orthovita Inc. 468,214 1,063 * Clarient Inc. 313,971 1,061 Atrion Corp. 6,728 1,060 * Medical Action Industries Inc. 115,204 1,043 * Endologix Inc. 227,683 1,038 * Cypress Bioscience Inc. 266,534 1,026 * TomoTherapy Inc. 290,885 1,024 * Pain Therapeutics Inc. 165,162 1,021 * Sciclone Pharmaceuticals Inc. 379,106 1,001 *,^ Cytori Therapeutics Inc. 203,487 995 *,^ Somaxon Pharmaceuticals Inc. 254,284 989 * Corcept Therapeutics Inc. 249,243 970 * Repligen Corp. 283,400 966 * Harvard Bioscience Inc. 253,511 963 * Nighthawk Radiology Holdings Inc. 149,315 953 *,^ Cel-Sci Corp. 1,444,361 924 * Mediware Information Systems 87,803 924 * Merge Healthcare Inc. 316,917 919 * LeMaitre Vascular Inc. 130,255 918 *,^ AGA Medical Holdings Inc. 65,050 908 * Medcath Corp. 89,562 902 *,^ MELA Sciences Inc. 136,706 891 * BMP Sunstone Corp. 116,951 889 *,^ Osiris Therapeutics Inc. 119,436 869 * Idenix Pharmaceuticals Inc. 277,025 859 * Synovis Life Technologies Inc. 57,373 858 Ensign Group Inc. 47,715 856 * RTI Biologics Inc. 322,466 848 * BioMimetic Therapeutics Inc. 74,169 846 * Alliance HealthCare Services Inc. 182,086 834 * Sangamo Biosciences Inc. 243,066 834 *,^ Hemispherx Biopharma Inc. 1,477,064 827 * Team Health Holdings Inc. 63,301 817 * Curis Inc. 594,005 814 *,^ MAKO Surgical Corp. 84,856 813 * Santarus Inc. 269,813 812 *,^ GenVec Inc. 1,341,724 805 * Icad Inc. 456,882 804 * PDI Inc. 90,552 791 * StemCells Inc. 953,370 791 * Kendle International Inc. 84,833 791 *,^ CytRx Corp. 1,034,737 776 * Capital Senior Living Corp. 144,921 772 * Medtox Scientific Inc. 65,819 765 * Anadys Pharmaceuticals Inc. 324,489 753 * Cytokinetics Inc. 284,669 752 Psychemedics Corp. 79,844 743 * Cambrex Corp. 171,853 730 * Insmed Inc. 1,011,693 728 *,^ Celldex Therapeutics Inc. 180,671 723 * AtriCure Inc. 90,142 716 *,^ Cyclacel Pharmaceuticals Inc. 412,382 709 * Enzo Biochem Inc. 186,367 708 * Progenics Pharmaceuticals Inc. 140,173 708 * Furiex Pharmaceuticals Inc. 62,587 706 * Obagi Medical Products Inc. 66,558 699 * LCA-Vision Inc. 124,332 693 * Columbia Laboratories Inc. 634,372 691 * Chelsea Therapeutics International Ltd. 135,013 691 * Dusa Pharmaceuticals Inc. 274,523 673 *,^ Orexigen Therapeutics Inc. 111,064 659 * Cynosure Inc. Class A 63,675 650 Young Innovations Inc. 22,620 647 * Antares Pharma Inc. 441,029 639 * ZIOPHARM Oncology Inc. 168,122 630 *,^ Inovio Pharmaceuticals Inc. 502,131 628 * Digirad Corp. 305,664 627 * Metropolitan Health Networks Inc. 163,290 620 *,^ Rexahn Pharmaceuticals Inc. 530,213 620 * Dynavax Technologies Corp. 335,658 614 * Simulations Plus Inc. 215,233 613 * Adolor Corp. 564,194 609 * Allied Healthcare International Inc. 243,399 608 * ISTA Pharmaceuticals Inc. 148,379 608 * Inhibitex Inc. 336,488 606 * Arrowhead Research Corp. 576,455 605 * Synergetics USA Inc. 212,211 594 *,^ NovaMed Inc. 60,375 585 * Transcend Services Inc. 38,084 581 * KV Pharmaceutical Co. Class A 247,461 579 * Infinity Pharmaceuticals Inc. 103,074 568 * Myrexis Inc. 141,491 546 * Antigenics Inc. 548,521 543 * Exactech Inc. 33,016 539 *,^ Alexza Pharmaceuticals Inc. 169,390 537 *,^ Neuralstem Inc. 212,191 535 * RadNet Inc. 219,534 527 * Anika Therapeutics Inc. 86,318 520 * Continucare Corp. 123,348 518 * Rochester Medical Corp. 47,355 517 *,^ Biosante Pharmaceuticals Inc. 303,942 511 * Peregrine Pharmaceuticals Inc. 343,399 498 * SuperGen Inc. 236,316 494 * Idera Pharmaceuticals Inc. 145,210 478 * Cutera Inc. 58,077 470 * Affymax Inc. 77,084 459 * Skilled Healthcare Group Inc. 115,274 453 * Vical Inc. 201,315 449 * Synta Pharmaceuticals Corp. 111,273 444 * Matrixx Initiatives Inc. 86,896 443 * Caraco Pharmaceutical Laboratories Ltd. 81,631 439 *,^ Opexa Therapeutics Inc. 280,973 430 *,^ Zalicus Inc. 327,816 426 * OTIX Global Inc. 40,317 416 * CardioNet Inc. 90,169 407 *,^ GTx Inc. 113,195 389 * ThermoGenesis Corp. 132,266 385 * Cleveland Biolabs Inc. 74,202 381 * Iridex Corp. 107,093 380 * Theragenics Corp. 293,457 373 * Capstone Therapeutics Corp. 401,388 365 * Nanosphere Inc. 71,314 359 * OncoGenex Pharmaceutical Inc. 23,720 352 National Research Corp. 13,482 352 * Arcadia Resources Inc. 869,871 346 * Biospecifics Technologies Corp. 12,401 334 *,^ Rockwell Medical Technologies Inc. 46,716 331 * Trimeris Inc. 130,857 330 * Alphatec Holdings Inc. 149,762 319 * Telik Inc. 441,006 318 * Acadia Pharmaceuticals Inc. 330,965 302 * Animal Health International Inc. 108,944 300 * Orchid Cellmark Inc. 193,192 296 *,^ Oncothyreon Inc. 81,523 285 * SRI/Surgical Express Inc. 95,414 277 * Pure Bioscience 119,215 275 *,^ Neostem Inc. 134,764 274 * Bovie Medical Corp. 126,095 272 *,^ XOMA Ltd. 88,903 272 * Hansen Medical Inc. 189,420 271 Utah Medical Products Inc. 9,148 268 *,^ Discovery Laboratories Inc. 1,247,445 267 * Sucampo Pharmaceuticals Inc. Class A 69,812 262 *,^ Biotime Inc. 53,160 252 * Entremed Inc. 66,036 252 * Biolase Technology Inc. 210,384 246 *,^ Sunesis Pharmaceuticals Inc. 581,439 244 * DynaVox Inc. Class A 28,897 235 * Trubion Pharmaceuticals Inc. 49,686 226 *,^ Molecular Insight Pharmaceuticals Inc. 276,181 224 * MediciNova Inc. 42,152 219 * Urologix Inc. 217,218 213 *,^ ARCA Biopharma Inc. 54,940 210 * Heska Corp. 463,438 209 * CombiMatrix Corp. 89,252 201 *,^ Biodel Inc. 37,133 197 * Cardiac Science Corp. 108,164 195 * Accretive Health Inc. 17,961 195 * IsoRay Inc. 154,342 191 * Hooper Holmes Inc. 269,939 189 *,^ Bionovo Inc. 115,740 185 *,^ Poniard Pharmaceuticals Inc. 285,191 171 * EnteroMedics Inc. 98,550 168 * RXi Pharmaceuticals Corp. 57,830 166 * Omeros Corp. 22,450 164 * Aastrom Biosciences Inc. 104,751 162 * Cardica Inc. 73,717 160 * Cardiovascular Systems Inc. 29,788 158 * American Caresource Holdings Inc. 102,548 151 * CPEX Pharmaceuticals Inc. 6,397 147 * Escalon Medical Corp. 91,117 145 *,^ Encorium Group Inc. 75,004 133 * SunLink Health Systems Inc. 59,100 125 *,^ Cardium Therapeutics Inc. 204,181 115 * TranS1 Inc. 45,282 112 * MedQuist Inc. 12,474 109 *,^ EpiCept Corp. 170,443 109 * SCOLR Pharma Inc. 193,766 108 * Achillion Pharmaceuticals Inc. 34,720 105 * Oculus Innovative Sciences Inc. 65,108 102 *,^ Apricus Biosciences Inc. 58,151 101 * PositiveID Corp. 145,145 100 *,^ AspenBio Pharma Inc. 191,612 98 * Lannett Co. Inc. 21,303 98 *,^ OXiGENE Inc. 368,500 97 * Repros Therapeutics Inc. 256,597 95 * Cornerstone Therapeutics Inc. 13,447 95 *,^ Raptor Pharmaceutical Corp. 32,144 95 * PhotoMedex Inc. 16,693 92 * Retractable Technologies Inc. 58,006 91 * Integramed America Inc. 9,596 90 * pSivida Corp. 19,390 86 *,^ Acura Pharmaceuticals Inc. 32,877 82 * Bioanalytical Systems Inc. 86,496 79 * BioDelivery Sciences International Inc. 26,436 77 * ProPhase Labs Inc. 51,986 64 * PharmAthene Inc. 41,674 62 * Transcept Pharmaceuticals Inc. 7,878 55 * Solta Medical Inc. 27,325 55 * Oxygen Biotherapeutics Inc. 20,250 51 * Cytomedix Inc. 100,139 50 * NMT Medical Inc. 112,290 49 * PHC Inc. Class A 37,316 48 American Medical Alert Corp. 7,497 46 *,^ Marina Biotech Inc. 18,543 44 *,^ Helicos BioSciences Corp. 89,898 43 * Uroplasty Inc. 8,900 42 *,^ ADVENTRX Pharmaceuticals Inc. 20,481 42 * Neurometrix Inc. 63,058 37 * ReGeneRx Biopharmaceuticals Inc. 117,607 36 * Icagen Inc. 28,373 35 ^ Ligand Pharmaceuticals Inc. Roche Contingent Value Rights 395,811 32 * HearUSA Inc. 36,786 31 * AP Pharma Inc. 50,265 31 Emergent Group Inc. 4,924 29 * Vision-Sciences Inc. 23,650 28 * Threshold Pharmaceuticals Inc. 19,966 26 * AdvanSource Biomaterials Corp. 86,454 24 * Celsion Corp. 7,600 23 *,^ BSD Medical Corp. 6,600 21 * Palatin Technologies Inc. 11,819 19 * Strategic Diagnostics Inc. 10,461 17 * IVAX Diagnostics Inc. 27,208 17 * Amicus Therapeutics Inc. 4,185 16 * ARYx Therapeutics Inc. 39,301 16 * Cumberland Pharmaceuticals Inc. 2,631 15 * CAS Medical Systems Inc. 5,898 14 *,^ DARA Biosciences Inc. 5,069 12 * Adeona Pharmaceuticals Inc. 14,761 11 *,^ Ligand Pharmaceuticals Inc. General Contingent Value Rights 395,811 10 *,^ Ligand Pharmaceuticals Inc. TR Beta Contingent Value Rights 395,811 9 *,^ Ligand Pharmaceuticals Inc. Glucagon Contingent Value Rights 395,811 9 * Catalyst Pharmaceutical Partners Inc. 3,090 3 * ULURU Inc. 28,716 3 * Nile Therapeutics Inc. 3,000 2 * Angeion Corp. 400 2 * Allied Healthcare Products 334 1 * Senesco Technologies Inc. 500  Industrials (15.0%) * Delta Air Lines Inc. 4,911,624 57,171 Joy Global Inc. 642,273 45,165 Bucyrus International Inc. Class A 503,865 34,943 AMETEK Inc. 662,543 31,650 * IHS Inc. Class A 396,255 26,945 Manpower Inc. 511,499 26,700 * Verisk Analytics Inc. Class A 939,690 26,321 * UAL Corp. 1,046,951 24,739 KBR Inc. 971,844 23,946 * Kansas City Southern 637,983 23,867 * AGCO Corp. 573,635 22,378 Donaldson Co. Inc. 471,192 22,207 * Continental Airlines Inc. Class B 866,139 21,515 Pentair Inc. 613,875 20,645 * URS Corp. 522,325 19,838 SPX Corp. 310,910 19,674 * BE Aerospace Inc. 636,296 19,286 * Foster Wheeler AG 787,100 19,252 JB Hunt Transport Services Inc. 554,167 19,230 Timken Co. 500,749 19,209 * Waste Connections Inc. 476,620 18,903 Hubbell Inc. Class B 369,412 18,748 IDEX Corp. 512,398 18,195 * Shaw Group Inc. 525,251 17,627 * Aecom Technology Corp. 723,464 17,551 Gardner Denver Inc. 325,325 17,463 * Hertz Global Holdings Inc. 1,602,198 16,967 * WABCO Holdings Inc. 404,255 16,954 * Corrections Corp. of America 686,113 16,933 * Navistar International Corp. 383,892 16,753 Kennametal Inc. 515,628 15,948 * Owens Corning 618,288 15,847 * Alliant Techsystems Inc. 208,480 15,719 * Terex Corp. 685,708 15,716 * Oshkosh Corp. 566,127 15,568 Lincoln Electric Holdings Inc. 268,281 15,512 * Babcock & Wilcox Co. 728,946 15,512 Nordson Corp. 208,152 15,339 MSC Industrial Direct Co. Class A 279,296 15,093 Covanta Holding Corp. 944,342 14,873 TransDigm Group Inc. 238,199 14,780 * Copart Inc. 445,978 14,704 * Chicago Bridge & Iron Co. NV 599,450 14,657 * Spirit Aerosystems Holdings Inc. Class A 734,651 14,642 Wabtec Corp. 302,646 14,463 Regal-Beloit Corp. 242,886 14,255 * Kirby Corp. 340,938 13,658 Towers Watson & Co. Class A 276,816 13,614 * Thomas & Betts Corp. 325,154 13,338 * AMR Corp. 2,098,655 13,159 Harsco Corp. 507,982 12,486 CLARCOR Inc. 317,794 12,276 Landstar System Inc. 316,487 12,223 Acuity Brands Inc. 274,538 12,146 Graco Inc. 382,418 12,134 Lennox International Inc. 281,277 11,726 Baldor Electric Co. 289,871 11,711 Woodward Governor Co. 358,157 11,611 * GrafTech International Ltd. 739,785 11,563 * Alaska Air Group Inc. 225,786 11,522 Carlisle Cos. Inc. 384,073 11,503 * Genesee & Wyoming Inc. Class A 260,371 11,297 Trinity Industries Inc. 500,346 11,143 Crane Co. 290,683 11,029 * Quad/Graphics Inc. 233,808 10,924 * Hexcel Corp. 612,240 10,892 * Esterline Technologies Corp. 189,408 10,840 Toro Co. 191,426 10,764 * WESCO International Inc. 267,979 10,529 Con-way Inc. 339,664 10,526 UTi Worldwide Inc. 640,119 10,293 * EMCOR Group Inc. 418,523 10,291 * FTI Consulting Inc. 296,456 10,284 * Moog Inc. Class A 285,851 10,151 Manitowoc Co. Inc. 829,119 10,041 Actuant Corp. Class A 428,707 9,843 * Clean Harbors Inc. 144,325 9,778 Brady Corp. Class A 332,321 9,694 * Geo Group Inc. 409,270 9,556 Watsco Inc. 170,347 9,485 * US Airways Group Inc. 1,017,812 9,415 Valmont Industries Inc. 129,908 9,405 * ArvinMeritor Inc. 595,076 9,247 * Teledyne Technologies Inc. 228,279 9,090 * Dollar Thrifty Automotive Group Inc. 180,869 9,069 Alexander & Baldwin Inc. 259,105 9,027 * General Cable Corp. 330,005 8,950 * JetBlue Airways Corp. 1,317,707 8,815 Curtiss-Wright Corp. 288,918 8,754 GATX Corp. 292,323 8,571 * DigitalGlobe Inc. 279,166 8,487 AO Smith Corp. 145,146 8,403 HNI Corp. 285,047 8,198 * Tetra Tech Inc. 389,824 8,175 * Atlas Air Worldwide Holdings Inc. 157,942 7,944 Belden Inc. 296,147 7,812 Triumph Group Inc. 103,933 7,752 * United Stationers Inc. 143,013 7,653 *,^ American Superconductor Corp. 245,176 7,625 * Avis Budget Group Inc. 648,872 7,559 * EnerSys 300,096 7,493 * Middleby Corp. 117,623 7,456 Knight Transportation Inc. 384,769 7,438 Kaydon Corp. 211,726 7,326 Applied Industrial Technologies Inc. 235,937 7,220 Herman Miller Inc. 361,314 7,111 HEICO Corp. 155,426 7,094 * HUB Group Inc. Class A 240,573 7,039 Brink's Co. 303,725 6,986 * USG Corp. 523,173 6,901 Corporate Executive Board Co. 217,170 6,854 * Old Dominion Freight Line Inc. 265,869 6,758 Rollins Inc. 277,352 6,484 ABM Industries Inc. 296,741 6,407 * CoStar Group Inc. 131,301 6,396 * AirTran Holdings Inc. 863,468 6,346 Watts Water Technologies Inc. Class A 186,355 6,345 Mueller Industries Inc. 238,620 6,321 Healthcare Services Group Inc. 277,123 6,316 Simpson Manufacturing Co. Inc. 244,357 6,300 Deluxe Corp. 325,432 6,226 * II-VI Inc. 163,779 6,114 Briggs & Stratton Corp. 317,255 6,031 * Insituform Technologies Inc. Class A 248,349 6,005 Werner Enterprises Inc. 279,560 5,728 * United Rentals Inc. 381,540 5,662 * GeoEye Inc. 139,754 5,657 ESCO Technologies Inc. 168,581 5,607 Robbins & Myers Inc. 208,772 5,591 * Orbital Sciences Corp. 364,817 5,582 * Armstrong World Industries Inc. 130,931 5,435 Interface Inc. Class A 381,422 5,428 Mine Safety Appliances Co. 192,029 5,204 Heartland Express Inc. 333,359 4,957 Skywest Inc. 354,734 4,952 Granite Construction Inc. 213,799 4,862 Barnes Group Inc. 275,738 4,850 * Korn/Ferry International 293,052 4,847 Forward Air Corp. 183,644 4,775 * RBC Bearings Inc. 138,397 4,703 * AAR Corp. 248,915 4,645 Knoll Inc. 297,897 4,620 * Macquarie Infrastructure Co. LLC 288,954 4,479 * Polypore International Inc. 147,568 4,451 * Advisory Board Co. 98,910 4,367 *,^ A123 Systems Inc. 486,262 4,362 Kaman Corp. 165,598 4,340 American Science & Engineering Inc. 57,382 4,226 Steelcase Inc. Class A 506,440 4,219 * Sensata Technologies Holding NV 213,077 4,210 * Beacon Roofing Supply Inc. 287,401 4,187 Quanex Building Products Corp. 240,092 4,146 * EnPro Industries Inc. 130,883 4,094 Allegiant Travel Co. Class A 95,590 4,045 Resources Connection Inc. 293,627 4,040 Unifirst Corp. 91,454 4,038 Cubic Corp. 98,022 3,999 Ameron International Corp. 58,752 3,993 Raven Industries Inc. 104,105 3,945 Arkansas Best Corp. 162,004 3,925 Administaff Inc. 144,286 3,886 Badger Meter Inc. 95,754 3,876 * TrueBlue Inc. 281,539 3,843 Franklin Electric Co. Inc. 115,218 3,821 * Ceradyne Inc. 162,559 3,796 * Interline Brands Inc. 209,318 3,776 Seaboard Corp. 2,124 3,762 * Navigant Consulting Inc. 320,947 3,733 * Chart Industries Inc. 182,220 3,710 Tennant Co. 119,783 3,701 McGrath Rentcorp 152,453 3,651 * Astec Industries Inc. 126,826 3,618 Universal Forest Products Inc. 123,364 3,608 * Blount International Inc. 283,297 3,606 * Mobile Mini Inc. 232,006 3,559 * MasTec Inc. 340,419 3,513 * SYKES Enterprises Inc. 255,185 3,465 Lindsay Corp. 79,844 3,459 CIRCOR International Inc. 108,906 3,441 * Griffon Corp. 280,171 3,415 *,^ EnerNOC Inc. 108,435 3,406 AZZ Inc. 78,527 3,364 * Amerco Inc. 42,087 3,345 Albany International Corp. 176,170 3,333 * Tutor Perini Corp. 164,901 3,313 * Acacia Research - Acacia Technologies 184,918 3,255 * Layne Christensen Co. 124,807 3,231 NACCO Industries Inc. Class A 36,750 3,212 * ATC Technology Corp. 127,854 3,163 * Rush Enterprises Inc. Class A 206,184 3,163 Titan International Inc. 226,846 3,078 * Huron Consulting Group Inc. 139,353 3,064 * Ladish Co. Inc. 97,581 3,038 Mueller Water Products Inc. Class A 987,935 2,984 Ennis Inc. 165,529 2,961 * Consolidated Graphics Inc. 71,415 2,960 * Exponent Inc. 87,887 2,952 John Bean Technologies Corp. 180,760 2,912 * Wabash National Corp. 358,945 2,904 * Colfax Corp. 194,992 2,900 Bowne & Co. Inc. 254,102 2,879 * Kforce Inc. 207,899 2,852 TAL International Group Inc. 116,323 2,817 G&K Services Inc. Class A 118,698 2,713 Comfort Systems USA Inc. 250,126 2,684 Gorman-Rupp Co. 92,698 2,555 Viad Corp. 131,591 2,545 * ICF International Inc. 101,012 2,532 * Dycom Industries Inc. 248,564 2,483 Encore Wire Corp. 120,254 2,466 Applied Signal Technology Inc. 98,853 2,459 Sun Hydraulics Corp. 85,955 2,423 * Aerovironment Inc. 108,106 2,405 EnergySolutions Inc. 475,901 2,394 Tredegar Corp. 123,846 2,351 Vicor Corp. 160,139 2,340 FreightCar America Inc. 94,944 2,336 Aircastle Ltd. 273,940 2,323 Federal Signal Corp. 426,567 2,299 Marten Transport Ltd. 98,262 2,278 * Altra Holdings Inc. 153,815 2,266 * Satcon Technology Corp. 601,682 2,262 AAON Inc. 95,842 2,254 * Force Protection Inc. 431,227 2,173 * American Commercial Lines Inc. 77,877 2,171 * Hawk Corp. Class A 50,043 2,165 Heidrick & Struggles International Inc. 109,825 2,139 * Orion Marine Group Inc. 171,375 2,127 * Dolan Co. 185,841 2,113 * Columbus McKinnon Corp. 127,246 2,111 *,^ Genco Shipping & Trading Ltd. 130,998 2,088 * Air Transport Services Group Inc. 342,015 2,083 * Kelly Services Inc. Class A 176,835 2,074 * RSC Holdings Inc. 276,347 2,062 * SFN Group Inc. 341,721 2,054 * Team Inc. 117,380 2,020 * MYR Group Inc. 123,245 2,020 Cascade Corp. 62,836 1,998 * ACCO Brands Corp. 346,766 1,994 Standex International Corp. 80,543 1,948 * KAR Auction Services Inc. 154,326 1,946 * M&F Worldwide Corp. 79,772 1,942 * Kadant Inc. 101,375 1,917 * LB Foster Co. Class A 66,094 1,913 * Trimas Corp. 125,314 1,861 * CBIZ Inc. 313,165 1,857 * Greenbrier Cos. Inc. 118,972 1,855 * American Reprographics Co. 234,443 1,840 * 3D Systems Corp. 116,628 1,832 US Ecology Inc. 111,738 1,788 * Republic Airways Holdings Inc. 215,507 1,784 * Cenveo Inc. 353,381 1,778 * Hawaiian Holdings Inc. 296,073 1,773 HEICO Corp. Class A 51,800 1,765 * Sauer-Danfoss Inc. 82,814 1,763 * Herley Industries Inc. 106,215 1,753 * Michael Baker Corp. 52,778 1,740 * GenCorp Inc. 348,442 1,714 * Gibraltar Industries Inc. 189,903 1,705 * Powell Industries Inc. 54,187 1,686 *,^ YRC Worldwide Inc. 6,721,199 1,680 Great Lakes Dredge & Dock Corp. 287,164 1,668 Schawk Inc. Class A 88,866 1,640 * Trex Co. Inc. 86,016 1,640 Apogee Enterprises Inc. 178,451 1,633 * Taser International Inc. 420,316 1,631 * Eagle Bulk Shipping Inc. 305,712 1,596 Ampco-Pittsburgh Corp. 63,941 1,587 * APAC Customer Services Inc. 279,952 1,585 * Celadon Group Inc. 114,013 1,575 Houston Wire & Cable Co. 149,601 1,501 * Generac Holdings Inc. 109,281 1,491 American Woodmark Corp. 84,008 1,489 * Innerworkings Inc. 225,628 1,482 * Pacer International Inc. 236,865 1,431 *,^ Advanced Battery Technologies Inc. 397,869 1,428 Dynamic Materials Corp. 93,575 1,414 * NN Inc. 168,019 1,386 * Furmanite Corp. 279,235 1,363 Baltic Trading Ltd. 122,200 1,345 * School Specialty Inc. 103,026 1,340 * Commercial Vehicle Group Inc. 130,067 1,324 Aceto Corp. 193,734 1,315 * Sterling Construction Co. Inc. 104,705 1,296 Ducommun Inc. 58,908 1,283 * On Assignment Inc. 241,736 1,269 CDI Corp. 98,086 1,267 * Titan Machinery Inc. 77,372 1,261 * USA Truck Inc. 83,162 1,246 * CRA International Inc. 68,949 1,245 * Northwest Pipe Co. 67,976 1,190 * Standard Parking Corp. 69,424 1,187 * Odyssey Marine Exploration Inc. 638,761 1,175 * H&E Equipment Services Inc. 146,047 1,164 * Saia Inc. 77,379 1,155 Kimball International Inc. Class B 195,658 1,141 International Shipholding Corp. 40,363 1,140 * Park-Ohio Holdings Corp. 85,125 1,132 Graham Corp. 72,200 1,121 * PMFG Inc. 65,684 1,120 * LMI Aerospace Inc. 70,014 1,115 * Astronics Corp. 63,613 1,110 Horizon Lines Inc. Class A 259,667 1,091 * Lydall Inc. 145,597 1,072 * Tecumseh Products Co. Class A 92,993 1,067 * RailAmerica Inc. 100,200 965 * Pinnacle Airlines Corp. 176,047 956 * CAI International Inc. 62,984 955 Miller Industries Inc. 70,411 953 Insteel Industries Inc. 104,663 940 * DXP Enterprises Inc. 49,176 933 Twin Disc Inc. 66,335 925 Met-Pro Corp. 88,528 893 *,^ Ener1 Inc. 239,160 880 *,^ Capstone Turbine Corp. 1,139,749 880 Multi-Color Corp. 56,740 874 * CPI Aerostructures Inc. 87,365 874 * American Railcar Industries Inc. 55,445 869 * Dynamex Inc. 56,895 868 * Pike Electric Corp. 117,221 853 * Ceco Environmental Corp. 142,337 853 * Volt Information Sciences Inc. 116,319 837 * Universal Truckload Services Inc. 53,325 835 * Franklin Covey Co. 103,883 826 * AT Cross Co. Class A 134,687 822 * PAM Transportation Services Inc. 62,327 784 Alamo Group Inc. 34,609 773 *,^ Valence Technology Inc. 666,521 767 * United Capital Corp. 31,463 765 VSE Corp. 21,206 748 LSI Industries Inc. 115,676 743 * PowerSecure International Inc. 80,000 741 *,^ UQM Technologies Inc. 282,117 722 * GP Strategies Corp. 79,060 719 * NCI Building Systems Inc. 73,835 704 * Flow International Corp. 264,046 694 * Casella Waste Systems Inc. Class A 164,516 691 Barrett Business Services Inc. 45,459 691 Intersections Inc. 73,428 683 * LaBarge Inc. 53,308 666 * Kratos Defense & Security Solutions Inc. 62,348 664 * Willis Lease Finance Corp. 64,920 656 Courier Corp. 45,314 644 *,^ Coleman Cable Inc. 107,172 642 * Hill International Inc. 140,715 630 Preformed Line Products Co. 17,033 594 * Fuel Tech Inc. 94,676 594 * Hurco Cos. Inc. 32,771 592 * Metalico Inc. 152,683 585 * Mistras Group Inc. 47,238 547 Todd Shipyards Corp. 36,241 546 * Spherix Inc. 348,444 540 * FuelCell Energy Inc. 435,576 536 * Builders FirstSource Inc. 233,433 532 * Patriot Transportation Holding Inc. 7,546 529 SIFCO Industries Inc. 44,385 527 Virco Manufacturing 188,287 525 * Magnetek Inc. 395,930 523 * Energy Recovery Inc. 144,386 518 Hardinge Inc. 67,663 518 * Innovative Solutions & Support Inc. 105,190 514 * Key Technology Inc. 39,076 505 *,^ Ocean Power Technologies Inc. 95,876 494 * BlueLinx Holdings Inc. 120,152 479 Eastern Co. 28,337 463 * Perma-Fix Environmental Services 269,020 449 * Hudson Highland Group Inc. 123,734 426 Lawson Products Inc. 27,741 424 * Broadwind Energy Inc. 218,988 410 * Allied Motion Technologies Inc. 92,797 398 * Active Power Inc. 294,538 392 Standard Register Co. 133,935 391 *,^ Applied Energetics Inc. 347,945 390 * Xerium Technologies Inc. 29,424 388 LS Starrett Co. Class A 36,454 381 * Higher One Holdings Inc. 22,848 377 * LGL Group Inc. 16,937 372 * Quality Distribution Inc. 58,332 372 Ecology and Environment Inc. 30,972 369 * Hudson Technologies Inc. 210,850 367 * Ultralife Corp. 83,233 365 * Integrated Electrical Services Inc. 93,324 352 * WCA Waste Corp. 71,665 344 * ExpressJet Holdings Inc. 49,492 330 * Argan Inc. 34,073 319 * Mfri Inc. 45,063 308 Omega Flex Inc. 20,908 299 * Thermadyne Holdings Corp. 20,084 284 *,^ Hoku Corp. 103,932 284 * Supreme Industries Inc. Class A 120,885 270 * Gencor Industries Inc. 36,691 262 * US Home Systems Inc. 88,763 259 * Document Security Systems Inc. 74,940 253 * Baldwin Technology Co. 206,023 251 * Comforce Corp. 175,223 249 Providence and Worcester Railroad Co. 19,800 245 *,^ Arotech Corp. 126,186 232 * Energy Focus Inc. 153,246 231 * Plug Power Inc. 570,809 218 * Orion Energy Systems Inc. 68,496 217 * Covenant Transportation Group Inc. Class A 28,276 211 *,^ Beacon Power Corp. 700,639 203 * Roadrunner Transportation Systems Inc. 18,453 200 *,^ Akeena Solar Inc. 287,418 173 * TRC Cos. Inc. 63,463 161 Superior Uniform Group Inc. 17,294 160 * Amrep Corp. 12,689 156 Douglas Dynamics Inc. 12,199 151 * LECG Corp. 131,605 145 * Tecumseh Products Co. Class B 11,900 133 * Ameresco Inc. Class A 10,250 122 Primoris Services Corp. 15,800 103 * Frozen Food Express Industries 36,816 102 * PGT Inc. 40,387 92 * Sypris Solutions Inc. 28,772 89 * American Electric Technologies Inc. 36,928 86 *,^ C&D Technologies Inc. 285,125 85 * Rush Enterprises Inc. Class B 5,550 76 *,^ Ascent Solar Technologies Inc. 23,117 73 * Rand Logistics Inc. 14,590 73 * Adept Technology Inc. Class A 11,592 68 * Innotrac Corp. 74,579 67 * Lime Energy Co. 11,100 40 * TBS International PLC Class A 6,400 36 * Lightbridge Corp. 5,098 30 *,^ Innovaro Inc. 33,134 30 * Versar Inc. 8,630 26 Hubbell Inc. Class A 500 24 * Real Goods Solar Inc. Class A 2,512 9 * TeamStaff Inc. 17,157 9 * Breeze-Eastern Corp. 1,000 7 Servotronics Inc. 503 5 * Heritage-Crystal Clean Inc. 403 4 * Patrick Industries Inc. 1,547 3 * Kaiser Ventures LLC Class A 36,800  Information Technology (15.8%) * F5 Networks Inc. 500,438 51,950 * VMware Inc. Class A 486,624 41,334 * Cree Inc. 672,094 36,488 Maxim Integrated Products Inc. 1,880,341 34,805 * Rovi Corp. 641,500 32,338 * Lam Research Corp. 772,231 32,318 * Equinix Inc. 283,516 29,018 * Hewitt Associates Inc. Class A 571,870 28,839 * Trimble Navigation Ltd. 736,123 25,794 * Avnet Inc. 944,372 25,507 * ANSYS Inc. 565,239 23,881 Factset Research Systems Inc. 288,158 23,378 * Skyworks Solutions Inc. 1,115,059 23,059 * Synopsys Inc. 923,905 22,885 * Atmel Corp. 2,843,655 22,635 * Nuance Communications Inc. 1,443,863 22,582 * Informatica Corp. 579,188 22,247 * Alliance Data Systems Corp. 324,601 21,183 * MICROS Systems Inc. 498,209 21,089 Global Payments Inc. 491,259 21,070 * Riverbed Technology Inc. 442,117 20,152 * Arrow Electronics Inc. 732,774 19,587 Solera Holdings Inc. 435,764 19,243 Lender Processing Services Inc. 578,877 19,236 * Dolby Laboratories Inc. Class A 329,091 18,696 * TIBCO Software Inc. 1,019,461 18,085 Broadridge Financial Solutions Inc. 788,108 18,024 * AOL Inc. 673,129 16,660 * Ingram Micro Inc. 988,120 16,660 * VeriFone Systems Inc. 531,212 16,505 * Brocade Communications Systems Inc. 2,800,616 16,356 * ON Semiconductor Corp. 2,252,038 16,237 * Itron Inc. 254,195 15,564 *,^ Rackspace Hosting Inc. 598,513 15,549 * Polycom Inc. 537,443 14,661 * WebMD Health Corp. 292,946 14,609 * IAC/InterActiveCorp 546,499 14,357 * Parametric Technology Corp. 732,480 14,313 * CommScope Inc. 595,958 14,148 * Concur Technologies Inc. 280,932 13,889 * NCR Corp. 1,011,183 13,782 ADTRAN Inc. 389,127 13,736 Jack Henry & Associates Inc. 538,226 13,725 * Varian Semiconductor Equipment Associates Inc. 470,587 13,543 * Gartner Inc. 442,937 13,040 Diebold Inc. 416,071 12,936 * Rambus Inc. 614,510 12,806 CoreLogic Inc. 656,632 12,581 * Cypress Semiconductor Corp. 992,684 12,488 * Cadence Design Systems Inc. 1,628,941 12,429 National Instruments Corp. 362,000 11,823 * NeuStar Inc. Class A 472,436 11,745 * Zebra Technologies Corp. 346,624 11,660 * Atheros Communications Inc. 441,208 11,626 * Tech Data Corp. 285,004 11,486 * Vishay Intertechnology Inc. 1,177,553 11,399 * SuccessFactors Inc. 442,782 11,118 * Acme Packet Inc. 289,587 10,987 * PMC - Sierra Inc. 1,447,392 10,653 * RF Micro Devices Inc. 1,717,452 10,545 * Viasat Inc. 251,875 10,355 * Netezza Corp. 378,141 10,191 * GSI Commerce Inc. 405,616 10,019 * Silicon Laboratories Inc. 272,990 10,005 DST Systems Inc. 220,148 9,871 Plantronics Inc. 291,562 9,849 * Anixter International Inc. 178,608 9,643 * Quest Software Inc. 390,818 9,610 * TriQuint Semiconductor Inc. 984,177 9,448 * International Rectifier Corp. 447,318 9,434 Intersil Corp. Class A 781,050 9,130 * Ciena Corp. 586,383 9,130 * Ariba Inc. 478,246 9,039 * Microsemi Corp. 524,301 8,992 *,^ Veeco Instruments Inc. 256,606 8,948 Sapient Corp. 739,617 8,853 * Progress Software Corp. 267,153 8,843 * Wright Express Corp. 244,932 8,747 * Finisar Corp. 464,100 8,720 * CACI International Inc. Class A 191,426 8,664 * Digital River Inc. 251,314 8,555 * Netlogic Microsystems Inc. 307,943 8,493 * InterDigital Inc. 277,990 8,231 * Aruba Networks Inc. 385,327 8,223 * Convergys Corp. 782,930 8,182 * Acxiom Corp. 503,201 7,981 * Semtech Corp. 391,562 7,906 * Cavium Networks Inc. 273,467 7,865 * Arris Group Inc. 803,678 7,852 *,^ Blackboard Inc. 216,136 7,790 * ADC Telecommunications Inc. 612,670 7,763 * Plexus Corp. 255,523 7,500 * Fairchild Semiconductor International Inc. Class A 796,146 7,484 * Cirrus Logic Inc. 413,549 7,378 * Mentor Graphics Corp. 676,949 7,155 * CommVault Systems Inc. 273,889 7,129 * Taleo Corp. Class A 245,761 7,125 * Cymer Inc. 190,792 7,075 * Hittite Microwave Corp. 148,448 7,074 * Lawson Software Inc. 808,796 6,851 Blackbaud Inc. 284,074 6,829 MAXIMUS Inc. 110,606 6,811 * j2 Global Communications Inc. 286,210 6,809 Cognex Corp. 251,558 6,747 * ValueClick Inc. 515,537 6,743 * L-1 Identity Solutions Inc. 569,478 6,680 * Benchmark Electronics Inc. 399,346 6,549 * ArcSight Inc. 149,584 6,516 Fair Isaac Corp. 264,223 6,516 * TiVo Inc. 718,256 6,507 * Blue Coat Systems Inc. 269,852 6,493 * JDA Software Group Inc. 254,459 6,453 * OpenTable Inc. 93,245 6,348 * Unisys Corp. 224,037 6,251 Earthlink Inc. 683,491 6,213 * Sonus Networks Inc. 1,744,626 6,159 * Ultimate Software Group Inc. 157,955 6,103 * Sanmina-SCI Corp. 504,867 6,099 *,^ Power-One Inc. 670,127 6,091 * Littelfuse Inc. 138,889 6,069 *,^ Synaptics Inc. 214,901 6,047 * Netgear Inc. 223,627 6,040 * Integrated Device Technology Inc. 1,029,818 6,024 * Coherent Inc. 149,825 5,995 *,^ SunPower Corp. Class A 409,394 5,895 * Tessera Technologies Inc. 318,486 5,892 * Euronet Worldwide Inc. 322,267 5,798 * MKS Instruments Inc. 317,746 5,713 Power Integrations Inc. 177,769 5,651 * Mantech International Corp. Class A 142,349 5,637 * Omnivision Technologies Inc. 243,947 5,621 * Tekelec 432,861 5,610 * Amkor Technology Inc. 828,995 5,446 * Take-Two Interactive Software Inc. 536,235 5,437 * SRA International Inc. Class A 273,951 5,402 * Emulex Corp. 513,734 5,363 * SAVVIS Inc. 247,445 5,216 * Advent Software Inc. 99,236 5,179 * Checkpoint Systems Inc. 250,393 5,095 * Fortinet Inc. 202,146 5,054 *,^ Ebix Inc. 215,377 5,051 * Oclaro Inc. 313,211 5,015 * MicroStrategy Inc. Class A 57,521 4,982 * Comtech Telecommunications Corp. 179,460 4,908 * Sourcefire Inc. 169,643 4,893 * Websense Inc. 273,506 4,852 * ACI Worldwide Inc. 215,638 4,828 * Cabot Microelectronics Corp. 149,622 4,815 * Universal Display Corp. 202,392 4,756 * FEI Co. 241,499 4,726 * Scansource Inc. 170,189 4,721 * Spansion Inc. Class A 315,316 4,720 * EchoStar Corp. Class A 242,991 4,636 * Insight Enterprises Inc. 294,693 4,609 * Netscout Systems Inc. 223,058 4,575 * Rofin-Sinar Technologies Inc. 178,715 4,536 * Isilon Systems Inc. 197,031 4,390 * DealerTrack Holdings Inc. 255,317 4,361 AVX Corp. 312,097 4,313 * Terremark Worldwide Inc. 411,364 4,254 * Harmonic Inc. 617,248 4,247 * Manhattan Associates Inc. 144,127 4,230 * DTS Inc. 110,179 4,206 * OSI Systems Inc. 115,730 4,203 * Art Technology Group Inc. 994,209 4,106 * Aspen Technology Inc. 391,799 4,063 Sycamore Networks Inc. 122,385 3,966 * CSG Systems International Inc. 215,778 3,934 * SYNNEX Corp. 138,764 3,905 * Entegris Inc. 831,520 3,883 * Intermec Inc. 315,997 3,874 * STEC Inc. 310,162 3,862 * Applied Micro Circuits Corp. 383,987 3,840 * Diodes Inc. 223,853 3,826 * IPG Photonics Corp. 158,225 3,820 * SolarWinds Inc. 220,227 3,801 * Monolithic Power Systems Inc. 228,135 3,725 * comScore Inc. 158,028 3,717 * Volterra Semiconductor Corp. 170,862 3,677 Heartland Payment Systems Inc. 240,241 3,656 * Cogent Inc. 342,546 3,645 Syntel Inc. 81,465 3,625 * Stratasys Inc. 129,879 3,600 Black Box Corp. 112,070 3,593 * Ixia 289,053 3,584 * Tyler Technologies Inc. 176,799 3,564 * Lattice Semiconductor Corp. 739,625 3,513 * Electronics for Imaging Inc. 287,432 3,484 * GT Solar International Inc. 413,936 3,465 Park Electrochemical Corp. 130,585 3,440 * Entropic Communications Inc. 357,179 3,429 * DG FastChannel Inc. 156,431 3,402 iGate Corp. 184,681 3,350 * Radiant Systems Inc. 195,807 3,348 * LogMeIn Inc. 92,664 3,334 * Constant Contact Inc. 154,196 3,304 * Standard Microsystems Corp. 143,378 3,270 MTS Systems Corp. 105,326 3,265 * Rogers Corp. 100,961 3,178 United Online Inc. 552,344 3,159 * Forrester Research Inc. 95,110 3,146 * Brightpoint Inc. 445,794 3,116 Pegasystems Inc. 99,048 3,075 * TeleTech Holdings Inc. 205,705 3,053 * Bottomline Technologies Inc. 197,257 3,030 * Loral Space & Communications Inc. 57,798 3,017 * Ultratech Inc. 176,242 3,014 * ATMI Inc. 202,134 3,004 EPIQ Systems Inc. 244,908 3,003 * MIPS Technologies Inc. Class A 304,869 2,966 * RightNow Technologies Inc. 149,500 2,945 Keithley Instruments Inc. 135,910 2,923 * Quantum Corp. 1,373,527 2,912 * Advanced Energy Industries Inc. 222,350 2,904 Micrel Inc. 292,883 2,888 * SunPower Corp. Class B 208,266 2,887 * TNS Inc. 165,204 2,800 * Infinera Corp. 239,217 2,792 * Brooks Automation Inc. 413,845 2,777 * Kulicke & Soffa Industries Inc. 447,571 2,770 * Silicon Image Inc. 579,411 2,770 * FormFactor Inc. 319,892 2,751 * TTM Technologies Inc. 277,177 2,714 NIC Inc. 321,643 2,666 * Newport Corp. 232,849 2,641 * Actel Corp. 165,454 2,639 * Kenexa Corp. 148,361 2,599 * Compellent Technologies Inc. 142,645 2,593 * Epicor Software Corp. 295,704 2,573 * Zoran Corp. 328,825 2,512 * Avid Technology Inc. 189,061 2,479 * Oplink Communications Inc. 123,658 2,453 * Internet Capital Group Inc. 222,112 2,450 CTS Corp. 254,142 2,445 Diamond Management & Technology Consultants Inc. Class A 195,460 2,443 * Maxwell Technologies Inc. 164,750 2,407 *,^ Rubicon Technology Inc. 105,335 2,390 Daktronics Inc. 241,281 2,369 * FARO Technologies Inc. 106,878 2,331 * Synchronoss Technologies Inc. 128,655 2,291 * Vocus Inc. 123,308 2,279 * DivX Inc. 237,378 2,262 * Move Inc. 999,534 2,229 * LivePerson Inc. 264,354 2,221 * Anadigics Inc. 362,649 2,209 Methode Electronics Inc. 240,573 2,184 * ExlService Holdings Inc. 112,038 2,179 ^ VirnetX Holding Corp. 146,534 2,151 Opnet Technologies Inc. 117,288 2,129 * Electro Scientific Industries Inc. 188,489 2,094 * Lionbridge Technologies Inc. 485,312 2,087 * Echelon Corp. 239,822 2,050 *,^ Sonic Solutions Inc. 176,728 2,011 * Sigma Designs Inc. 175,010 2,011 * UTStarcom Inc. 925,020 2,007 * Anaren Inc. 119,491 2,006 * LoopNet Inc. 167,329 1,981 * Smith Micro Software Inc. 198,580 1,974 * Infospace Inc. 225,252 1,951 * LTX-Credence Corp. 930,843 1,945 * AXT Inc. 293,479 1,943 * Mercury Computer Systems Inc. 160,206 1,927 * Extreme Networks 600,506 1,868 * Supertex Inc. 83,989 1,858 *,^ QuinStreet Inc. 123,321 1,854 * ModusLink Global Solutions Inc. 288,788 1,834 * IXYS Corp. 191,503 1,829 * EMS Technologies Inc. 97,748 1,821 * RealNetworks Inc. 558,128 1,819 Cohu Inc. 144,305 1,817 * Photronics Inc. 342,801 1,813 * support.com Inc. 391,855 1,795 * Global Cash Access Holdings Inc. 435,371 1,776 * Internet Brands Inc. Class A 132,665 1,762 * NetSuite Inc. 74,554 1,757 * Imation Corp. 188,102 1,755 * Hypercom Corp. 269,962 1,755 * Aviat Networks Inc. 427,065 1,747 * Knot Inc. 190,292 1,737 * Perficient Inc. 188,856 1,726 * THQ Inc. 429,245 1,726 * Multi-Fineline Electronix Inc. 77,070 1,695 * Exar Corp. 276,228 1,655 * Limelight Networks Inc. 279,086 1,641 Cass Information Systems Inc. 47,526 1,631 * Super Micro Computer Inc. 154,762 1,608 * Rudolph Technologies Inc. 192,510 1,600 * Verint Systems Inc. 53,272 1,574 * S1 Corp. 301,823 1,572 * Novatel Wireless Inc. 199,525 1,572 * Interactive Intelligence Inc. 88,782 1,563 * NU Horizons Electronics Corp. 223,095 1,551 * Actuate Corp. 300,272 1,546 * Integrated Silicon Solution Inc. 179,500 1,545 * Stamps.com Inc. 118,298 1,538 * Silicon Graphics International Corp. 197,869 1,535 * Intevac Inc. 153,129 1,533 * Internap Network Services Corp. 308,555 1,515 * Ancestry.com Inc. 66,374 1,511 * Kopin Corp. 424,793 1,508 * Measurement Specialties Inc. 79,718 1,473 * SMART Modular Technologies WWH Inc. 243,482 1,468 *,^ Energy Conversion Devices Inc. 286,315 1,437 * Zix Corp. 501,317 1,424 Keynote Systems Inc. 122,440 1,423 * NVE Corp. 32,988 1,419 * Nanometrics Inc. 94,230 1,418 * Seachange International Inc. 191,204 1,417 * Pericom Semiconductor Corp. 162,768 1,414 Electro Rent Corp. 105,160 1,397 * Amtech Systems Inc. 77,721 1,396 * MoSys Inc. 285,197 1,392 * KVH Industries Inc. 92,340 1,386 *,^ Microvision Inc. 628,140 1,376 DDi Corp. 148,578 1,373 * Radisys Corp. 145,716 1,373 * Mindspeed Technologies Inc. 176,565 1,372 * Saba Software Inc. 243,408 1,324 * Digi International Inc. 138,854 1,318 * Vishay Precision Group Inc. 83,546 1,304 * Spectrum Control Inc. 87,445 1,287 * Cray Inc. 194,828 1,286 * Ceva Inc. 89,000 1,273 * DSP Group Inc. 180,689 1,265 * Symmetricom Inc. 219,625 1,256 * Hackett Group Inc. 302,746 1,250 * QLIK Technologies Inc. 54,900 1,211 * Unica Corp. 57,358 1,203 * Ciber Inc. 396,555 1,194 * RealD Inc. 63,700 1,178 * Mattson Technology Inc. 427,124 1,175 * PRGX Global Inc. 205,871 1,167 * Globecomm Systems Inc. 139,338 1,166 * DemandTec Inc. 120,719 1,136 *,^ Calix Inc. 79,000 1,134 Marchex Inc. Class B 207,583 1,131 * Agilysys Inc. 173,509 1,128 * VASCO Data Security International Inc. 171,228 1,113 * Deltek Inc. 138,655 1,111 * Computer Task Group Inc. 144,944 1,107 * iGO Inc. 555,245 1,088 * Ultra Clean Holdings 125,697 1,084 Technitrol Inc. 244,896 1,080 * Integral Systems Inc. 146,208 1,079 * QuickLogic Corp. 209,360 1,074 * Liquidity Services Inc. 66,949 1,072 * Powerwave Technologies Inc. 582,761 1,061 * Trident Microsystems Inc. 619,499 1,059 * Zygo Corp. 107,878 1,057 * Hughes Communications Inc. 38,356 1,045 * Occam Networks Inc. 133,187 1,043 * Travelzoo Inc. 40,386 1,040 * Transact Technologies Inc. 128,501 1,028 * TeleCommunication Systems Inc. Class A 262,693 1,027 * MoneyGram International Inc. 419,857 1,024 *,^ Evergreen Solar Inc. 1,390,365 1,021 * Microtune Inc. 351,472 1,019 American Software Inc. Class A 162,884 961 * Dynamics Research Corp. 92,742 953 *,^ Rosetta Stone Inc. 44,600 947 * Ramtron International Corp. 255,996 947 * Callidus Software Inc. 220,098 940 * Comverge Inc. 118,919 935 Bel Fuse Inc. Class B 44,557 928 * Magma Design Automation Inc. 250,140 926 * Immersion Corp. 156,088 922 * PROS Holdings Inc. 98,553 915 * Monotype Imaging Holdings Inc. 98,794 904 * Gerber Scientific Inc. 144,311 890 * Peerless Systems Corp. 276,206 887 * Axcelis Technologies Inc. 457,124 882 * FalconStor Software Inc. 285,722 874 * Data I/O Corp. 170,876 871 Mocon Inc. 68,091 853 * Pervasive Software Inc. 170,783 844 * X-Rite Inc. 218,571 828 * PC Mall Inc. 128,872 822 *,^ Research Frontiers Inc. 207,408 821 Renaissance Learning Inc. 79,772 813 * Tollgrade Communications Inc. 110,491 810 *,^ Wave Systems Corp. Class A 359,155 805 * SS&C Technologies Holdings Inc. 50,600 799 * Rimage Corp. 47,954 788 * KEY Tronic Corp. 131,723 784 * Network Equipment Technologies Inc. 224,220 774 * Bitstream Inc. Class A 114,528 771 * BTU International Inc. 111,167 769 Evolving Systems Inc. 102,263 769 *,^ Local.com Corp. 169,317 748 * Phoenix Technologies Ltd. 186,010 725 * SRS Labs Inc. 77,319 722 * Openwave Systems Inc. 424,533 722 * Kemet Corp. 212,762 711 Communications Systems Inc. 61,604 702 * Presstek Inc. 320,018 701 * Telular Corp. 229,089 699 *,^ KIT Digital Inc. 57,700 692 Ipass Inc. 556,333 679 * ActivIdentity Corp. 309,436 675 * Advanced Analogic Technologies Inc. 187,621 659 * ORBCOMM Inc. 285,314 648 * Dice Holdings Inc. 76,344 647 * NCI Inc. Class A 33,884 641 * LaserCard Corp. 133,468 639 * BigBand Networks Inc. 221,376 629 * TechTeam Global Inc. 89,934 629 * Aware Inc. 229,403 610 * Bsquare Corp. 182,874 609 * Network Engines Inc. 411,278 600 * Web.com Group Inc. 108,544 597 QAD Inc. 140,911 586 * GSE Systems Inc. 173,767 586 * Online Resources Corp. 131,315 583 * XETA Technologies Inc. 174,192 580 * NAPCO Security Technologies Inc. 297,429 580 * Aetrium Inc. 209,921 567 * Conexant Systems Inc. 343,598 564 * LeCroy Corp. 71,089 562 Richardson Electronics Ltd. 51,768 544 * Westell Technologies Inc. Class A 235,983 543 * Innodata Isogen Inc. 196,497 542 * Hutchinson Technology Inc. 153,807 534 * Versant Corp. 43,849 507 * ShoreTel Inc. 102,127 507 * PDF Solutions Inc. 136,887 506 * Autobytel Inc. 568,116 494 *,^ ICx Technologies Inc. 65,060 491 * PLX Technology Inc. 134,527 487 * Virtusa Corp. 49,927 484 * StarTek Inc. 115,340 482 * Datalink Corp. 156,985 479 * PC-Tel Inc. 76,762 471 * Digimarc Corp. 19,718 463 * PC Connection Inc. 66,806 456 * MaxLinear Inc. 40,173 451 * Performance Technologies Inc. 207,579 450 * Micronetics Inc. 86,414 449 Astro-Med Inc. 64,998 449 * CPI International Inc. 31,980 448 * Tier Technologies Inc. Class B 80,419 446 * RAE Systems Inc. 283,305 445 * LRAD Corp. 271,744 427 TheStreet.com Inc. 148,904 418 Mesa Laboratories Inc. 18,022 415 * Frequency Electronics Inc. 67,949 410 * Identive Group Inc. 218,328 395 * Information Services Group Inc. 219,952 394 * Cyberoptics Corp. 43,293 394 *,^ Hauppauge Digital Inc. 153,081 393 * Market Leader Inc. 181,107 391 * Opnext Inc. 248,690 390 * Insweb Corp. 69,859 389 * LoJack Corp. 96,443 368 * Reis Inc. 56,574 364 * Salary.com Inc. 88,384 359 Imergent Inc. 71,969 356 * Transwitch Corp. 120,675 322 * Emcore Corp. 402,022 322 * GSI Technology Inc. 55,885 320 * Dot Hill Systems Corp. 226,620 317 * Looksmart Ltd. 148,126 299 * FSI International Inc. 111,287 296 * Onvia Inc. 96,908 296 * PAR Technology Corp. 48,052 296 * Zhone Technologies Inc. 142,009 295 * Spire Corp. 65,882 290 * Superconductor Technologies Inc. 166,126 282 * Echo Global Logistics Inc. 21,980 281 * Video Display Corp. 63,554 277 * EndWave Corp. 121,382 269 * Optical Cable Corp. 94,361 268 * CalAmp Corp. 103,189 265 * Digital Ally Inc. 137,859 265 * Comarco Inc. 112,532 250 * TechTarget Inc. 46,072 242 * Meru Networks Inc. 14,012 242 * Cinedigm Digital Cinema Corp. Class A 166,050 221 * Ditech Networks Inc. 165,261 218 * Management Network Group Inc. 72,395 214 * Archipelago Learning Inc. 17,259 207 * ePlus Inc. 9,331 200 * Intellicheck Mobilisa Inc. 184,780 198 * RF Monolithics Inc. 160,383 192 * Pixelworks Inc. 54,196 186 * ID Systems Inc. 91,248 182 * Lantronix Inc. 54,334 180 * EasyLink Services International Corp. Class A 68,608 178 * Lightpath Technologies Inc. Class A 59,757 171 * Sonic Foundry Inc. 16,362 166 * Cascade Microtech Inc. 43,648 165 * Planar Systems Inc. 65,314 149 * Guidance Software Inc. 25,223 147 * Tii Network Technologies Inc. 107,178 136 Newtek Business Services Inc. 96,214 135 * TigerLogic Corp. 27,477 133 *,^ Parkervision Inc. 180,489 132 * Majesco Entertainment Co. 199,158 131 * Authentidate Holding Corp. 204,227 129 * AuthenTec Inc. 74,840 124 Bel Fuse Inc. Class A 5,719 120 * Selectica Inc. 24,332 119 * TSR Inc. 54,086 115 * EDGAR Online Inc. 81,912 102 * IEC Electronics Corp. 17,877 94 * Scientific Learning Corp. 19,431 91 * Ikanos Communications Inc. 66,275 79 * Procera Networks Inc. 142,970 76 * NetSol Technologies Inc. 44,930 71 * DRI Corp. 39,661 61 * Soundbite Communications Inc. 21,676 58 * MEMSIC Inc. 19,210 47 * Globalscape Inc. 16,728 44 * Convio Inc. 4,416 41 *,^ DayStar Technologies Inc. 22,551 40 * Mastech Holdings Inc. 12,664 38 * Glu Mobile Inc. 26,900 38 * WebMediaBrands Inc. 37,961 34 * Vertro Inc. 12,558 33 * GTSI Corp. 4,450 31 * NaviSite Inc. 9,300 31 * Unify Corp. 9,209 31 * Relm Wireless Corp. 13,962 29 * MakeMusic Inc. 4,556 26 * NetList Inc. 8,500 25 * Acorn Energy Inc. 4,732 24 * Digital Angel Corp. 45,625 22 * Numerex Corp. Class A 3,300 19 * Inuvo Inc. 61,766 18 * ClearOne Communications Inc. 5,294 18 * Overland Storage Inc. 7,040 11 * Rainmaker Systems Inc. 6,316 8 * eLoyalty Corp. 1,000 7 * Wireless Ronin Technologies Inc. 5,009 6 * Veraz Networks Inc. 3,850 5 * Wireless Telecom Group Inc. 4,907 4 * Interphase Corp. 449 1 * Conolog Corp. 25  Materials (6.3%) Mosaic Co. 997,511 58,614 Lubrizol Corp. 419,788 44,485 Celanese Corp. Class A 970,746 31,161 * Crown Holdings Inc. 1,008,058 28,891 Walter Energy Inc. 333,745 27,130 Albemarle Corp. 567,772 26,577 Ashland Inc. 489,795 23,887 Nalco Holding Co. 859,955 21,679 ^ Martin Marietta Materials Inc. 281,594 21,674 Sonoco Products Co. 626,153 20,939 Valspar Corp. 612,386 19,504 Reliance Steel & Aluminum Co. 461,902 19,183 Aptargroup Inc. 416,881 19,039 Steel Dynamics Inc. 1,335,701 18,847 Cytec Industries Inc. 308,900 17,416 Domtar Corp. 260,779 16,841 Royal Gold Inc. 332,987 16,596 RPM International Inc. 817,807 16,291 Compass Minerals International Inc. 206,417 15,816 Packaging Corp. of America 650,734 15,077 Scotts Miracle-Gro Co. Class A 286,837 14,838 Cabot Corp. 412,367 13,431 Temple-Inland Inc. 678,636 12,663 * WR Grace & Co. 452,945 12,655 * Allied Nevada Gold Corp. 471,675 12,499 Huntsman Corp. 1,070,522 12,375 * Solutia Inc. 765,444 12,262 Rock-Tenn Co. Class A 245,796 12,243 Greif Inc. Class A 190,272 11,196 * Coeur d'Alene Mines Corp. 555,659 11,069 Silgan Holdings Inc. 338,696 10,737 Commercial Metals Co. 720,553 10,441 * Rockwood Holdings Inc. 327,663 10,312 * Smurfit-Stone Container Corp. 556,634 10,225 * Hecla Mining Co. 1,592,590 10,065 Olin Corp. 497,767 10,035 Sensient Technologies Corp. 311,944 9,511 Carpenter Technology Corp. 277,571 9,357 * Intrepid Potash Inc. 275,565 7,184 * PolyOne Corp. 588,714 7,118 * Ferro Corp. 544,233 7,015 Minerals Technologies Inc. 118,836 7,002 NewMarket Corp. 60,719 6,903 Schweitzer-Mauduit International Inc. 116,456 6,791 Schnitzer Steel Industries Inc. 140,639 6,790 Eagle Materials Inc. 278,095 6,591 HB Fuller Co. 309,913 6,158 * Louisiana-Pacific Corp. 804,013 6,086 * OM Group Inc. 196,309 5,913 * RTI International Metals Inc. 190,537 5,834 Arch Chemicals Inc. 159,364 5,592 Texas Industries Inc. 176,223 5,555 * Globe Specialty Metals Inc. 395,279 5,550 * Clearwater Paper Corp. 72,794 5,538 Balchem Corp. 179,226 5,531 *,^ STR Holdings Inc. 251,077 5,408 Worthington Industries Inc. 350,601 5,270 * Calgon Carbon Corp. 353,873 5,131 * Kraton Performance Polymers Inc. 188,725 5,124 * Stillwater Mining Co. 292,275 4,922 * Molycorp Inc. 173,930 4,920 * Century Aluminum Co. 363,156 4,783 Innophos Holdings Inc. 130,943 4,334 AMCOL International Corp. 159,041 4,165 A Schulman Inc. 200,181 4,034 Kaiser Aluminum Corp. 92,345 3,951 Westlake Chemical Corp. 125,898 3,768 * Brush Engineered Materials Inc. 129,933 3,695 Buckeye Technologies Inc. 249,709 3,673 PH Glatfelter Co. 291,843 3,549 Koppers Holdings Inc. 131,112 3,523 * Georgia Gulf Corp. 214,144 3,499 * US Gold Corp. 621,109 3,087 Deltic Timber Corp. 68,558 3,071 * Boise Inc. 461,297 2,994 Stepan Co. 49,002 2,897 * Horsehead Holding Corp. 277,120 2,735 * Wausau Paper Corp. 329,630 2,733 * Omnova Solutions Inc. 345,184 2,482 Haynes International Inc. 69,655 2,432 * KapStone Paper and Packaging Corp. 199,176 2,418 Zep Inc. 136,896 2,387 Quaker Chemical Corp. 62,472 2,034 Myers Industries Inc. 222,047 1,907 * General Moly Inc. 520,374 1,905 * LSB Industries Inc. 101,135 1,878 Hawkins Inc. 52,282 1,852 * Spartech Corp. 197,937 1,625 Olympic Steel Inc. 69,929 1,608 * Zoltek Cos. Inc. 161,979 1,574 Neenah Paper Inc. 101,353 1,541 * Graphic Packaging Holding Co. 452,113 1,510 * AM Castle & Co. 102,713 1,361 * TPC Group Inc. 55,988 1,334 * Headwaters Inc. 368,145 1,325 * Senomyx Inc. 310,124 1,234 ^ Great Northern Iron Ore Properties 9,406 1,111 * AEP Industries Inc. 43,927 1,038 * Universal Stainless & Alloy 40,327 990 * Graham Packaging Co. Inc. 83,736 990 NL Industries Inc. 103,032 936 American Vanguard Corp. 130,940 809 * US Energy Corp. 175,794 798 * Landec Corp. 109,294 679 * Mercer International Inc. 138,349 677 * ADA-ES Inc. 122,603 595 * United States Lime & Minerals Inc. 14,815 573 * WHX Corp. 66,520 556 * Metals USA Holdings Corp. 35,800 465 Synalloy Corp. 50,636 433 * Rock of Ages Corp. 91,696 374 Chase Corp. 25,451 370 * Penford Corp. 79,053 364 *,^ Flotek Industries Inc. 195,715 270 * Nanophase Technologies Corp. 236,823 242 * Mod-Pac Corp. 49,498 240 * American Pacific Corp. 44,024 195 * TOR Minerals International Inc. 32,018 193 KMG Chemicals Inc. 13,475 190 * Timberline Resources Corp. 137,256 161 * Solitario Exploration & Royalty Corp. 53,055 121 * Verso Paper Corp. 37,309 107 * Noranda Aluminum Holding Corp. 3,300 27 * Metalline Mining Co. 20,170 13 * Clean Diesel Technologies Inc. 4,027 3 Telecommunication Services (1.9%) * Crown Castle International Corp. 1,208,615 53,360 * NII Holdings Inc. 1,040,337 42,758 * SBA Communications Corp. Class A 727,697 29,326 *,^ Clearwire Corp. Class A 2,322,886 18,792 * tw telecom inc Class A 932,632 17,319 Telephone & Data Systems Inc. 433,484 14,218 * Syniverse Holdings Inc. 440,058 9,976 * Level 3 Communications Inc. 10,453,903 9,798 * AboveNet Inc. 153,671 8,005 * United States Cellular Corp. 104,552 4,806 Telephone & Data Systems Inc. - Special Common Shares 147,351 4,177 * Leap Wireless International Inc. 328,604 4,058 * Cincinnati Bell Inc. 1,273,717 3,401 * PAETEC Holding Corp. 811,987 3,337 NTELOS Holdings Corp. 191,471 3,240 Atlantic Tele-Network Inc. 60,236 2,966 Shenandoah Telecommunications Co. 162,322 2,949 * Global Crossing Ltd. 225,294 2,897 Consolidated Communications Holdings Inc. 151,274 2,824 Alaska Communications Systems Group Inc. 278,173 2,823 * General Communication Inc. Class A 281,988 2,811 USA Mobility Inc. 170,997 2,741 * Premiere Global Services Inc. 384,670 2,723 * Neutral Tandem Inc. 224,334 2,681 * Cogent Communications Group Inc. 279,585 2,648 * Iridium Communications Inc. 266,250 2,274 * IDT Corp. Class B 125,162 2,227 * Cbeyond Inc. 164,109 2,106 * 8x8 Inc. 676,742 1,455 * Vonage Holdings Corp. 543,740 1,387 * ICO Global Communications Holdings Ltd. 701,844 1,151 HickoryTech Corp. 98,365 839 *,^ FiberTower Corp. 190,706 809 Warwick Valley Telephone Co. 48,561 692 * SureWest Communications 84,138 623 *,^ Globalstar Inc. 257,377 448 * inContact Inc. 81,334 189 *,^ TerreStar Corp. 431,616 150 * Towerstream Corp. 67,110 144 * Arbinet Corp. 19,279 141 * Multiband Corp. 33,188 60 * IDT Corp. 2,456 36 Utilities (4.3%) * Calpine Corp. 2,185,383 27,208 National Fuel Gas Co. 509,871 26,416 American Water Works Co. Inc. 1,086,455 25,282 NSTAR 639,967 25,183 Alliant Energy Corp. 689,064 25,047 OGE Energy Corp. 605,915 24,158 MDU Resources Group Inc. 1,163,759 23,217 Energen Corp. 444,911 20,341 UGI Corp. 688,533 19,699 ITC Holdings Corp. 311,839 19,412 DPL Inc. 739,817 19,331 NV Energy Inc. 1,462,254 19,229 Questar Corp. 1,083,910 19,001 AGL Resources Inc. 481,338 18,464 Aqua America Inc. 863,664 17,619 Westar Energy Inc. 689,100 16,697 Atmos Energy Corp. 559,105 16,354 Great Plains Energy Inc. 854,998 16,159 Vectren Corp. 512,171 13,250 Hawaiian Electric Industries Inc. 587,822 13,249 Piedmont Natural Gas Co. Inc. 452,731 13,129 WGL Holdings Inc. 319,531 12,072 Cleco Corp. 382,960 11,343 IDACORP Inc. 303,526 10,903 New Jersey Resources Corp. 260,261 10,207 Portland General Electric Co. 475,165 9,636 Southwest Gas Corp. 285,906 9,604 South Jersey Industries Inc. 188,200 9,310 * Mirant Corp. 918,027 9,144 UIL Holdings Corp. 294,932 8,305 Northwest Natural Gas Co. 168,176 7,980 * RRI Energy Inc. 2,238,064 7,945 Black Hills Corp. 247,526 7,723 Unisource Energy Corp. 228,455 7,637 Avista Corp. 346,879 7,243 Allete Inc. 189,895 6,918 * El Paso Electric Co. 277,177 6,591 NorthWestern Corp. 229,263 6,534 PNM Resources Inc. 549,448 6,258 MGE Energy Inc. 146,364 5,795 Empire District Electric Co. 249,462 5,027 California Water Service Group 131,956 4,876 Laclede Group Inc. 141,061 4,855 Otter Tail Corp. 227,748 4,644 CH Energy Group Inc. 101,015 4,461 American States Water Co. 118,542 4,241 Ormat Technologies Inc. 126,339 3,685 * Dynegy Inc. Class A 639,944 3,117 Chesapeake Utilities Corp. 66,831 2,421 SJW Corp. 83,893 2,066 Middlesex Water Co. 98,582 1,660 Central Vermont Public Service Corp. 72,041 1,453 Connecticut Water Service Inc. 57,326 1,373 York Water Co. 74,208 1,190 Unitil Corp. 46,862 1,029 Maine & Maritimes Corp. 20,903 939 * Cadiz Inc. 85,487 877 Artesian Resources Corp. Class A 35,359 674 Delta Natural Gas Co. Inc. 19,168 589 Pennichuck Corp. 22,187 509 * Purecycle Corp. 77,256 218 *,^ Raser Technologies Inc. 431,705 102 * US Geothermal Inc. 89,912 73 * Synthesis Energy Systems Inc. 2,100 2 Total Common Stocks (Cost $13,283,629) Market Value Coupon Shares ($000) Temporary Cash Investments (1.8%) 1 Money Market Fund (1.8%) 2,3 Vanguard Market Liquidity Fund 0.261% 265,535,438 265,535 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.341% 3/1/11 3,000 2,997 4,5 Freddie Mac Discount Notes 0.230% 10/12/10 3,000 3,000 Total Temporary Cash Investments (Cost $271,531) Total Investments (101.6%) (Cost $13,555,160) Other Assets and Liabilities-Net (-1.6%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $189,248,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.6%, respectively, of net assets. 2 Includes $213,259,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $5,997,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
